--------------------------------------------------------------------------------

Exhibit 10.89


REVOLVING CREDIT FACILITY
AGREEMENT

between

DNI-4PL CONTRACTS PROPRIETARY LIMITED
(as Borrower)

and

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
(as Lender and Agent)

and

K2018318388 (SOUTH AFRICA) (RF) PROPRIETARY LIMITED
(as Debt Guarantor)

[exhibit10-89x1x1.jpg]

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1 PARTIES 1 2 DEFINITIONS AND INTERPRETATION 1 3 THE FACILITY 24 4 PURPOSE 25 5
CONDITIONS OF UTILISATION 25 6 UTILISATION 26 7 REPAYMENT 27 8 PREPAYMENT AND
CANCELLATION 28 9 INTEREST 34 10 INTEREST PERIODS 35 11 CHANGES TO THE
CALCULATION OF INTEREST 36 12 FEES 37 13 EXTENSION 38 14 TAX GROSS UP AND
INDEMNITIES 39 15 INCREASED COSTS 42 16 OTHER INDEMNITIES 43 17 MITIGATION BY
THE FINANCE PARTIES 44 18 COSTS AND EXPENSES 45 19 REPRESENTATIONS 46 20
INFORMATION UNDERTAKINGS 51 21 FINANCIAL COVENANTS 54 22 GENERAL UNDERTAKINGS 57
23 EVENTS OF DEFAULT 64 24 CHANGES TO THE PARTIES 68 25 ROLE OF THE AGENT 69 26
CONDUCT OF BUSINESS BY THE FINANCE PARTIES 78 27 SHARING AMONG THE FINANCE
PARTIES 79 28 PAYMENT MECHANICS 80 29 SET-OFF 83 30 NOTICES 84 31 CALCULATIONS
AND CERTIFICATES 87 32 PARTIAL INVALIDITY 87 33 REMEDIES AND WAIVERS 88 34
AMENDMENTS AND WAIVERS 88 35 CONFIDENTIAL INFORMATION 89 36 CONFIDENTIALITY OF
FUNDING RATES AND REFERENCE BANK QUOTATION 92 37 RENUNCIATION OF BENEFITS 94


--------------------------------------------------------------------------------


38 COUNTERPARTS 94 39 WAIVER OF IMMUNITY 94 40 SOLE AGREEMENT 95 41 NO IMPLIED
TERMS 95 42 GOVERNING LAW 95 43 JURISDICTION 95

ANNEXURES

Annexure A CONDITIONS PRECEDENT Annexure B OBLIGOR SECURITY Annexure C FORM OF
UTILISATION REQUEST Annexure D FORM OF COMPLIANCE CERTIFICATE Annexure E FORM OF
IRREVOCABLE LETTER OF UNDERTAKING Annexure F DISCLOSURE SCHEDULE


--------------------------------------------------------------------------------

1

1

PARTIES


1.1

The Parties to this Agreement are –


1.1.1

DNI-4PL Contracts Proprietary Limited, registration number 2005/040937/07 (as
"Borrower");

    1.1.2

FirstRand Bank Limited (acting through its Rand Merchant Bank division),
registration number 1929/001225/06 (as "Lender" and "Agent"); and

    1.1.3

K2018318388 (South Africa) (RF) Proprietary Limited, registration number
2018/318388/07 (as "Debt Guarantor").


1.2

The Parties agree as set out below.


2

DEFINITIONS AND INTERPRETATION


2.1

Definitions

In this Agreement –

2.1.1

"Acceptable Bank" means –


2.1.1.1

the Lender;


2.1.1.2

a commercial bank or trust company which has a rating of Baa2 or higher by
Moody's or BBB or higher by Standard & Poor's or Fitch, or a comparable rating
from a nationally recognised credit rating agency;

    2.1.1.3

in the case of cash held in South Africa, means the FirstRand Bank Limited,
Nedbank Limited, Investec Bank Limited, The Standard Bank of South Africa
Limited and Absa Bank Limited; or

    2.1.1.4

any other commercial bank or trust company which has been approved as an
Acceptable Bank by the Agent;


2.1.2

"Accounting Reference Date" means the financial year end date for the Group
being 30 June;

    2.1.3

"Accrued Interest" means any interest which has accrued on each Loan pursuant to
clause 9.1 (Calculation of Interest);

    2.1.4

"Agreement" means this agreement and its Annexures;

    2.1.5

"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company;


--------------------------------------------------------------------------------

2

2.1.6

"AJD" means AJD Holdings Proprietary Limited, registration number
1975/004328/07, a private company duly incorporated in accordance with the laws
of South Africa;

    2.1.7

"Asset Value" means the Fair Market Value (net of any deferred tax liabilities)
of all tangible assets of the Group, which shall include cash and cash
equivalents but excluding goodwill and other intangible assets;

    2.1.8

"Auditors" means one of PWC, E&Y, KPMG or Deloittes or any other firm approved
in advance by the Lender (such approval not to be unreasonably withheld or
delayed);

    2.1.9

"Authorisation" means an authorisation, consent, approval, resolution, licence,
permit, exemption, filing, notarisation, lodgement or registration;

    2.1.10

"Availability Period" means the period from and including the Fulfilment Date to
and including the date falling ninety days prior to the Final Repayment Date;

    2.1.11

"Available Commitment" means the Commitment less –


2.1.11.1

the amount of its participation in any outstanding Loans; and

    2.1.11.2

in relation to any proposed Utilisation, the amount of any Loans that are due to
be repaid or prepaid on or before the proposed Utilisation Date;


2.1.12

"Available Facility" means the aggregate for the time being of the Available
Commitment;


2.1.13

"Base Rate" means –


2.1.13.1

in respect of each Interest Period other than a Broken Interest Period, JIBAR;
or

    2.1.13.2

in respect of any Broken Interest Period, the rate calculated with reference to
the following formula:

[exhibit10-89x5x1.jpg]

  where:           r = the Base Rate to be determined in respect of that Broken
Interest Period;           r1 = JIBAR Overnight Deposit Rate plus 10 basis
points;           r2 = JIBAR;         t1 = the number of days applicable to the
period for which r1 is quoted on the first day of that Broken Interest Period;  
      t2 = the total number of days applicable to the period for which r2 is
quoted on the first day of that Broken Interest Period; and


--------------------------------------------------------------------------------

3

  t = the total number of days in that Broken Interest Period;


2.1.14

"Basel III" means –


2.1.14.1

the global regulatory framework on bank capital and liquidity contained in
"Basel III: A global regulatory framework for more resilient banks and banking
systems", "Basel III: International framework for liquidity risk measurement,
standards and monitoring" and "Guidance for national authorities operating in
the countercyclical capital buffer" published by the Basel Committee on Banking
Supervision in December 2010, each as amended, supplemented or restated;

    2.1.14.2

the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

    2.1.14.3

any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III";


2.1.15

"Break Costs" means the amount (if any) determined by the Agent by which –


2.1.15.1

the interest (excluding the Margin) which the Lender should have received for
the period from the date of receipt of all or any part of a Loan or Unpaid Sum
to the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period; exceeds –

    2.1.15.2

the amount which the Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period;


2.1.16

"Break Gains" means the amount (if any) determined by the Agent by which –


2.1.16.1

the amount which the Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period;

   

exceeds –

    2.1.16.2

the interest (excluding the Margin) which the Lender should have received for
the period from the date of receipt of all or any part of a Loan or Unpaid Sum
to the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period;


--------------------------------------------------------------------------------

4

2.1.17

"Broken Interest Period" means any Interest Period, to the extent that such
Interest Period is less than three Months;

    2.1.18

"Business Day" means a day (other than a Saturday, a Sunday or official public
holiday) on which banks are open for general business in Johannesburg;

    2.1.19

"Cash and Cash Equivalents" means, in relation to a person at any time -


2.1.19.1

cash in hand or on deposit with: (i) any Acceptable Bank;

    2.1.19.2

certificates of deposit, maturing within one year after the relevant date of
calculation, issued by an Acceptable Bank;

    2.1.19.3

any investment in marketable obligations issued or guaranteed by the government
of the United States of America, the UK or any member state of the European
Economic Area or by an instrumentality or agency of any of them having an
equivalent credit rating which -


2.1.19.3.1

matures within one year after the date of the relevant calculation; and

    2.1.19.3.2

is not convertible to any other security;


2.1.19.4

any other debt, security or investment approved by the Lender,

in each case, to which any member of the Group is beneficially entitled at that
time and which is capable of being applied against Gross Senior Debt. For
avoidance of doubt it does not include any asset listed in paragraphs 2.1.19.1
to 2.1.19.4 above which is the subject of Security, unable to be utilised
without the consent of another person;

2.1.20

"CDH" means Cliffe Dekker Hofmeyr Inc;

    2.1.21

"Cell C" means Cell C Proprietary Limited, registration number 1999/007722/07, a
private company duly incorporated in accordance with the laws of South Africa or
any of its Affiliates;

    2.1.22

"Code" means the US Internal Revenue Code of 1986;

    2.1.23

"Commitment" means ZAR200,000,000;

    2.1.24

"Companies Act" means the Companies Act, No 71 of 2008;

    2.1.25

"Compliance Certificate" means a certificate substantially in the form set out
in Annexure D (Form of Compliance Certificate);


--------------------------------------------------------------------------------

5

2.1.26

"Conditions Precedent" means all of the documents and other evidence listed in
(or if no actual document is specified, contemplated by) Annexure A (Conditions
Precedent);

    2.1.27

"Confidential Information" means all information relating to the Group, the
Finance Documents or the Facility information of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or
which is received by a Finance Party in relation to, or for the purpose of
becoming a Finance Party under the Finance Documents or the Facility from either
–


2.1.27.1

any member of the Group or any of its advisers; or

    2.1.27.2

another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes –

2.1.27.3

information that –


2.1.27.3.1

is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of clause 35 (Confidential Information); or

    2.1.27.3.2

is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

    2.1.27.3.3

is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs 2.1.27.1 or 2.1.27.2 above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality; and

    2.1.27.3.4

any Funding Rate or Reference Bank Quotation;


2.1.28

"Confidentiality Undertaking" means a confidentiality undertaking substantially
in the recommended form of the Loan Market Association or in any other form
agreed between the Borrower and the Agent;

    2.1.29

"Consortium" means, collectively –


2.1.29.1

AJD; and

    2.1.29.2

Richmark,


--------------------------------------------------------------------------------

6

which Consortium is led by Dunn;

    2.1.30

"Control" means, in relation to any person, the power (whether by way of
ownership of shares, proxy, contract, agency or otherwise) to –


2.1.30.1

cast, or control the casting of, 50.1% of the maximum number of votes that might
be cast at a general meeting of that person;

    2.1.30.2

hold beneficially 50.1% of the issued share capital (excluding any part of that
issued share capital that carries no right to participate beyond a specified
amount in a distribution of either profits or capital);

    2.1.30.3

appoint or remove all, or the majority, of the directors or other equivalent
offices of that person; or

    2.1.30.4

give directions with respect to the operating and financial policies of that
person with which the directors or other equivalent officers of that person are
obliged to comply;


2.1.31

"Counter-Indemnity Agreement" means the counter-indemnity agreement, dated on or
about the Signature Date, between the Borrower and the Debt Guarantor;

    2.1.32

"Debt Guarantee" means the first-ranking debt guarantee, concluded or to be
concluded on or about the Signature Date, between the Debt Guarantor and the
Finance Parties (other than the Debt Guarantor) as security for the obligations
of the Borrower owed to those Finance Parties under the Finance Documents;

    2.1.33

"Debt Guarantor Management Agreement" means the agreement for the management and
administration of the Debt Guarantor, concluded or to be concluded on or about
the Signature Date, between the Debt Guarantor, the Agent, the Borrower and TMF
Corporate Services (South Africa) Proprietary Limited;

    2.1.34

"Default" means an Event of Default or any event or circumstance specified in
clause 23 (Events of Default) which would (with the expiry of any applicable
grace period, the giving of notice, the making of any determination under the
Finance Documents or any combination of any of the foregoing) be an Event of
Default;

    2.1.35

"Discharge Date" means the date on which –


2.1.35.1

the Facility Outstandings (including without limitation contingent liabilities
in respect of continuing indemnities under the Finance Documents, other than
contingent liabilities in respect of continuing indemnities in respect of which
no claim has been made and which remain undischarged) have been fully and
finally paid and discharged, whether or not as a result of enforcement; and


--------------------------------------------------------------------------------

7

2.1.35.2

the Lender has no commitment, obligation or liability (whether actual or
contingent) to lend money or provide other financial accommodation to the
Borrower under any Finance Document;


2.1.36

"Disposal" means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions), and "Dispose" shall
have a corresponding meaning;

    2.1.37

"Disruption Event" means either or both of –


2.1.37.1

a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

    2.1.37.2

the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party –


2.1.37.2.1

from performing its payment obligations under the Finance Documents; or

    2.1.37.2.2

from communicating with other Parties in accordance with the terms of the
Finance Documents, and which (in either such case) is not caused by, and is
beyond the control of, the Party whose operations are disrupted;


2.1.38

"DNI Retail" means DNI Retail Proprietary Limited, registration number
2002/014708/07, a private company duly incorporated in accordance with the laws
of South Africa;

    2.1.39

"Distribution" means, in relation to any company, any payment (whether in cash
or in specie and whether by way of set-off, counterclaim or otherwise) by way of
interest or principal (whether in respect of an inter-company loan or
otherwise), dividend, redemption, fee, royalty or other distribution or payment
(including by way of the repurchase of any shares) by or on behalf of that
company to or for the account of any direct or indirect shareholder, member,
beneficiary or partner of that company or any direct or indirect holder of an
economic or beneficial ownership interest in that company or any person that
directly or indirectly controls or is controlled by any shareholder, member,
beneficiary or partner of that company or any holder of an economic or
beneficial ownership interest in that entity, and the term "Distribution" shall
include a "distribution", as such term is defined in the Companies Act;


--------------------------------------------------------------------------------

8

2.1.40

"Dunn" means Andrew James Dunn, identity number XXX, an adult South African
male;

    2.1.41

"EBITDA" means, in respect of any Measurement Period, the consolidated operating
income of the Group (as determined in accordance with IFRS) before the inclusion
of the following items -


2.1.41.1

interest charged per the income statement;

    2.1.41.2

Tax charged per the income statement;

    2.1.41.3

depreciation and amortisation of any intangibles as per the income statement;

    2.1.41.4

any exceptional, one off, non-recurring or extraordinary items;

    2.1.41.5

any unrealised gains and losses on any financial instrument which is reported
through the income statement;

    2.1.41.6

any increase or decrease in the foreign currency translation reserves accounted
for in the income statement;

    2.1.41.7

any charge for impairment of goodwill or any reversal of any impairment of
goodwill charge,

but after inclusion interest accrued or received as per the income statement, as
determined in accordance with IFRS in each case during such Measurement Period;

2.1.42

"EBITDA to Net Senior Interest Ratio" means, in respect of any Measurement
Period -


2.1.42.1

EBITDA;

    2.1.42.2

divided by Senior Interest Charged,

in each case for such Measurement Period;

2.1.43

"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following media
–


2.1.43.1

air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

    2.1.43.2

water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

    2.1.43.3

land (including, without limitation, land under water);


--------------------------------------------------------------------------------

9

2.1.44

"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law;

    2.1.45

"Environmental Law" means any applicable law or regulation which relates to –


2.1.45.1

the pollution or protection of the Environment;

    2.1.45.2

harm to or the protection of human health;

    2.1.45.3

the conditions of the workplace; or

    2.1.45.4

the generation, handling, storage, use, release, emission or spillage of any
substance which, alone or in combination with any other, is capable of causing
harm to the Environment, including, without limitation, any waste;


2.1.46

"Environmental Permits" means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Group conducted on or
from the properties owned or used by any member of the Group;

    2.1.47

"Event of Default" means any event or circumstance specified as such in clause
23 (Events of Default);

    2.1.48

"Exclusivity Agreement" means the master framework agreement concluded between
ITC and Cell C on 5 August 2016;

    2.1.49

"Existing Financial Indebtedness" means any Financial Indebtedness existing at
the Signature Date and set out in Annexure F (Disclosure Schedule) to the extent
not increased after the Signature Date;

    2.1.50

"Facility" means the revolving loan facility made available under this Agreement
as described in clause 3 (The Facility);

    2.1.51

"Facility Outstandings" means, at any time, the aggregate of the Loans and all
and any other amounts due and payable to the Lender on account of the Facility,
including, without limitation, any Break Costs, bona fide claim for damages or
restitution and any claim as a result of any recovery by the Borrower of a
payment or discharge on the grounds of preference, and any amounts which would
be included in any of the above but for any discharge, non-provability or
unenforceability;

    2.1.52

"Fair Market Value" means the value determined or confirmed by an independent
valuation expert appointed by the Agent, acting as an expert and not as an
arbitrator (taking into account the terms and conditions of the Finance
Documents), whose determination will, in the absence of manifest error, be final
and binding on the Parties;


--------------------------------------------------------------------------------

10

2.1.53

"Final Repayment Date" means the date falling three years after the Fulfilment
Date;

    2.1.54

"Finance Charges" means, in respect of any Measurement Period, all finance costs
in respect of any Financial Indebtedness whether paid, payable or capitalised,
incurred by any member of the Group (and calculated on a consolidated basis) in
respect of that Measurement Period and -


2.1.54.1

including the interest (but not the capital element) of payments in respect of
finance leases; and

    2.1.54.2

including any commission, fees, discounts and other finance payments payable by
(and deducting any such amounts payable to) any member of the Group under any
interest rate hedging arrangement,

and so that no amount shall be added or deducted more than once;

2.1.55

"Finance Documents" means –


2.1.55.1

this Agreement;

    2.1.55.2

the M4J Undertaking;

    2.1.55.3

the Security Documents;

    2.1.55.4

the Subordination Agreement;

    2.1.55.5

each Utilisation Request;

    2.1.55.6

each Compliance Certificate;

    2.1.55.7

any document amending the Finance Documents listed in clauses 2.1.55.1 and
2.1.55.2 above; and

    2.1.55.8

any other document designated as such by the Agent and the Borrower,

and "Finance Document" means any one of them, as the context may require;

2.1.56

"Finance Party" means the Agent, the Debt Guarantor or the Lender and "Finance
Parties" means all or some of them, as the context may require;

    2.1.57

"Financial Covenants" means the financial covenants listed in clause 21
(Financial Covenants) below;

    2.1.58

"Financial Indebtedness" means any indebtedness for or in respect of –


2.1.58.1

moneys borrowed;


--------------------------------------------------------------------------------

11

2.1.58.2

any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

    2.1.58.3

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

    2.1.58.4

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with IFRS, be treated as a finance or capital lease

    2.1.58.5

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

    2.1.58.6

any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other clause of this
definition having the commercial effect of a borrowing;

    2.1.58.7

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
derivative transaction, that amount) shall be taken into account);

    2.1.58.8

any amount raised by the issue of shares which are redeemable;

    2.1.58.9

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs 2.1.58.1
to 2.1.58.9 above;


2.1.59

"Fulfilment Date" means the date on which the Agent issues the notice
contemplated at clause 5.1 (Initial Condition Precedent) confirming that the
Conditions Precedent have been satisfied in form and substance satisfactory to
it;

    2.1.60

"Funding Rate" means any individual rate notified by the Lender to the Agent
pursuant to clause 11.4.1.2 (Cost of Funds);

    2.1.61

"General Notarial Bond" means each general notarial bond given by an Obligor in
favour of the Debt Guarantor over all of the moveable assets of that Obligor, as
continuing covering security for the obligations of the Borrower to the Debt
Guarantor under the Finance Documents (including a special power of attorney in
favour of CDH to pass and lodge that bond for registration with the applicable
statutory public registry);

    2.1.62

"Gross Senior Debt" means all Financial Indebtedness of the Group other than
Financial Indebtedness which is subordinated to the claims of the Finance
Parties in terms of the Subordination Agreement or otherwise on terms to the
satisfaction of the Agent;


--------------------------------------------------------------------------------

12

2.1.63

"Gross Senior Debt to EBITDA Ratio" means in respect of any Measurement Period -


2.1.63.1

Gross Senior Debt as at the last day of the applicable Measurement Period;

    2.1.63.2

divided by EBITDA for such Measurement Period;


2.1.64

"Group" means –


2.1.64.1

the Borrower;

    2.1.64.2

M4J;

    2.1.64.3

DNI Retail;

    2.1.64.4

ITC;

    2.1.64.5

TSPC;

    2.1.64.6

Speckpack;

    2.1.64.7

each of the Borrower's direct and indirect Subsidiaries or joint venture
companies from time to time; and

    2.1.64.8

each other person which the Borrower or a Subsidiary of the Borrower Controls;


2.1.65

"Guarantee, Cession and Pledge Agreement" means a guarantee, cession and pledge
agreement concluded or to be concluded on or about the Signature Date between,
amongst others, the Borrower, each other Obligor and the Debt Guarantor;

    2.1.66

"Guarantors" means, collectively –


2.1.66.1

the Original Guarantors; and

    2.1.66.2

any person, company or entity which is required to accede to the Guarantor
Cession and Pledge Agreement and any other Finance Document as required in
accordance with the provisions of clause 22.21 (Material Subsidiaries),

and "Guarantor" means any one of them, as the context may require;

2.1.67

"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary;

    2.1.68

"IFRS" means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements;


--------------------------------------------------------------------------------

13

2.1.69

"Indexed" means, in relation to any amount, adjusted annually for inflation in
accordance with the consumer price index as published from time to time by
Statistics SA in Statistical Release P0141 (referred to as Headline CPI - All
Urban Areas (Primary and Secondary), any replacement statistical index published
by Statistics SA from time to time, or such other index as may be agreed by the
Agent and the Borrower;

    2.1.70

"Insurances" means the insurances obtained or maintained by an Obligor;


2.1.71

"Interest Payment Date" means 31 March, 30 September, 30 June and 31 December of
each year;

    2.1.72

"Interest Period" means –


2.1.72.1

in relation to a Loan –


2.1.72.1.1

each successive period of three Months commencing, in each case, on (and
including) an Interest Payment Date and ending on (but excluding) the next
Interest Payment Date, provided that –


2.1.72.1.1.1

the first Interest Period shall commence on (and include) the Utilisation Date
and end on (and exclude) the first Interest Payment Date to occur thereafter;
and

    2.1.72.1.1.2

the last Interest Period shall commence on (and include) the Interest Payment
Date immediately preceding Final Repayment Date and end on (and exclude) the
Final Repayment Date; and


2.1.72.2

in relation to an Unpaid Sum, each period determined in accordance with clause
9.5 (Default Interest);


2.1.73

"ITC" means International Tower Corporation Proprietary Limited, registration
number 2015/421641/07, a private company duly incorporated in accordance with
the laws of South Africa;

    2.1.74

"JIBAR" means, in relation to any Loan the applicable Screen Rate –


2.1.74.1

as of 11:00am on the Quotation Day for the offering of deposits in ZAR for a
period equal in length to the Interest Period of the relevant Loan; or

    2.1.74.2

as otherwise determined pursuant to clause 11.1 (Unavailability of Screen Rate),
and if, in either case, that rate is less than zero, then JIBAR shall be deemed
to be zero;


2.1.75

"JIBAR Overnight Deposit Rate" means, in respect of a Broken Interest Period –


--------------------------------------------------------------------------------

14

2.1.75.1

the applicable Screen Rate; or

    2.1.75.2

(if no Screen Rate is available for the relevant Interest Period) the arithmetic
mean of the rates (rounded upwards to four decimal places), as supplied to the
Lender at its request, quoted by the Reference Banks to leading banks in the
Johannesburg Interbank Market,

as of 11h00 on the Quotation Day for the offering of overnight deposits in ZAR;

2.1.76

"Johannesburg Market" means the South African interbank market;

    2.1.77

"Lender" means RMB;

    2.1.78

"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan;

    2.1.79

"Longstop Date" means 30 June 2018, or such later date as the Agent may agree in
writing;

    2.1.80

"LTM Measurement Date" means the last day of March, June, September and December
of each year;


2.1.81

"LTM Measurement Period" means each period of twelve months ending on a LTM
Measurement Date, with the first such period being the LTM Measurement Period
ending on 30 September 2018;

    2.1.82

"M4J" means M4Jam Proprietary Limited, registration number 2003/011766/07, a
private company duly incorporated in accordance with the laws of South Africa;

    2.1.83

"M4J Undertaking" means the letter of undertaking substantially in the form of
the certificate set out in Annexure E (Form of Irrevocable Letter of
Undertaking);

    2.1.84

"Margin" means 2.75% per annum;

    2.1.85

"Material Adverse Change" means an occurrence or circumstances which has or is
reasonably be likely to have a material adverse effect on–


2.1.85.1

the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower, and/or any other Obligor or the Group taken as a
whole;

    2.1.85.2

the ability of any Obligor to perform any of its obligations under the Finance
Documents; or

    2.1.85.3

the validity or enforceability of any of the Finance Documents or the validity
or enforceability of, or the effectiveness ranking of any Security granted or
purporting to be granted or the rights or remedies of the Finance Parties under
any of the Finance Documents;


--------------------------------------------------------------------------------

15

2.1.86

"Material Subsidiary" means in respect of each financial year of the Borrower,
any other person, company or entity (other than M4J) that –


2.1.86.1

contributes more than 5% of (i) the EBITDA of the Group or (ii) the Asset Value
of the Group or (iii) gross turnover of the Group in respect of such financial
year; and

    2.1.86.2

individually contributes less than 5% of (i) the EBITDA of the Group or (ii) the
Asset Value of the Group or (iii) gross turnover of the Group in respect of such
financial year but collectively with other such members contributes more than 5%
of (i) the EBITDA of the Group or (ii) the Asset Value of the Group or (iii)
gross turnover of the Group in respect of such financial year,

such that at all times until the Discharge Date the Guarantors contribute at
least 90% in aggregate of (i) the EBITDA of the Group and (ii) the Asset Value
of the Group and/or (iii) gross turnover of the Group in respect of such
financial year;

2.1.87

"Measurement Date" means a LTM Measurement Date;

    2.1.88

"Measurement Period" means a LTM Measurement Period, and where applicable any
forecast measurement period as the context requires;

    2.1.89

"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that –


2.1.89.1

if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day;

    2.1.89.2

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

    2.1.89.3

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end;

The above rules will only apply to the last Month of any period;

2.1.90

"Net1 SA" means Net1 Applied Technologies South Africa Proprietary Limited,
registration number 2002/031446/07, a private company duly incorporated in
accordance with the laws of South Africa;

    2.1.91

"Net Senior Interest to EBITDA Ratio" means all Gross Senior Debt after
deducting Cash and Cash Equivalents;


--------------------------------------------------------------------------------

16

2.1.92

"Net Senior Debt" means all Gross Senior Debt after deducting Cash and Cash
Equivalents;

    2.1.93

"Net Senior Debt to EBITDA Ratio" means in respect of any Measurement Period -


2.1.93.1

Net Senior Debt as at the last day of the applicable Measurement Period;

    2.1.93.2

divided by EBITDA for such Measurement Period;


2.1.94

"Obligors" means, collectively –


2.1.94.1

the Borrower; and

    2.1.94.2

each Guarantor,

and "Obligor" means any one of them, as the context may require;

2.1.95

"Original Financial Statements" means the audited consolidated financial
statements of the Borrower for the financial year ended 30 June 2017;

    2.1.96

"Original Guarantors" means, collectively –


2.1.96.1

DNI Retail;

    2.1.96.2

ITC; and

    2.1.96.3

TSPC,

and "Original Guarantor" means any one of them, as the context may require;

2.1.97

"Permitted Distributions" means Distributions made by the Borrower to its
Shareholders, provided that –


2.1.97.1

at the time of the making of the proposed Distribution, there is no Default or
Event of Default which has occurred and which is continuing;

    2.1.97.2

a Default or an Event of Default will not occur as a result of the proposed
Distribution; and

    2.1.97.3

at the proposed Distribution date and for two Measurement Periods thereafter it
will, taking into account the proposed Distribution, comply with the
requirements of clause 8.8.1 (Amortisation Trigger) below;


2.1.98

"Quotation Day" means, in relation to any period for which an interest rate is
to be determined, the first day of that period unless market practice differs in
the Johannesburg Market, in which case the Quotation Day will be determined by
the Agent in accordance with market practice in Johannesburg Market (and if
quotations would normally be given on more than one day, the Quotation Day will
be the last of those days).


--------------------------------------------------------------------------------

17

2.1.99

"Reference Bank Quotation" means any quotation supplied to the Agent by a
Reference Bank;

 



2.1.100

"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks as the rate at which the relevant Reference Banks could borrow funds in
the Johannesburg Market in ZAR and for the relevant period, were it to do so by
asking for and then accepting interbank offers for deposits in that currency and
for that period; or

 



2.1.101

"Reference Banks" means the principal Johannesburg offices of Absa Bank Limited,
FirstRand Bank Limited, Investec Bank Limited, Nedbank Limited and The Standard
Bank of South Africa Limited or such other entities as may be appointed by the
Agent in consultation with the Borrower;

 



2.1.102

"Refinancing" means the repayment, prepayment or replacement of the entire
Facility funded by way of the incurrence by the Borrower, any Affiliate, any
other member of the Group and/or any of their shareholders of indebtedness from
a third-party bank, and "Refinance" and "Refinanced" shall be construed
accordingly;

 



2.1.103

"Registrable Security Documents" means, collectively –


2.1.103.1 each Special Notarial Bond; and     2.1.103.2 each General Notarial
Bond,

and "Registrable Security Document" means any one of them, as the context may
require;

2.1.104

"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund;

 



2.1.105

"Repeating Representations" means each of the representations set out in clause
19.1 (Status) to clause 19.6 (Governing Law and Enforcement), clause 19.9 (No
default), clause 19.10 (No Misleading Information), clause 19.11 (Financial
Statements), clause 19.12 (Pari Passu Ranking), clause 19.17 (Authorised
Signatures), clause 19.19 (No Immunity) and clause 19.21 (Anti-corruption and
Sanctions).


--------------------------------------------------------------------------------

18

2.1.106 "Representative" means any delegate, agent, manager, administrator,
nominee, attorney, trustee or custodian;     2.1.107 "Richmark" means Richmark
Holdings Proprietary Limited, registration number 2000/013818/07, a private
company duly incorporated in accordance with the laws of South Africa "    
2.1.108 "Sanctioned Entity" means —


2.1.108.1

a person, country or territory which is listed on a Sanctions List or is subject
to Sanctions;

 



2.1.108.2

a person which is ordinarily resident in a country or territory which is listed
on a Sanctions List or is subject to Sanctions;


2.1.109 "Sanctioned Transaction" means financing or providing any credit,
directly or indirectly, to -


2.1.109.1

a Sanctioned Entity; or

 



2.1.109.2

any other person or entity, if the Borrower has actual knowledge that the person
or entity proposes to use the proceeds of the financing or credit for the
purpose of financing or providing any credit, directly or indirectly, to a
Sanctioned Entity,

in each case to the extent that to do so is prohibited by, or would cause any
breach of, Sanctions;

2.1.110 "Sanctions" means trade, economic or financial sanctions, laws,
regulations, embargoes or restrictive measures imposed, administered or enforced
from time to time by any Sanctions Authority;     2.1.111 "Sanctions Authority"
means —


2.1.111.1 the United Nations;     2.1.111.2 the European Union;     2.1.111.3
the Council of Europe (founded under the Treaty of London, 1946);     2.1.111.4
the government of the United States of America;     2.1.111.5 the government of
the United Kingdom;     2.1.111.6 the government of the Republic of France,

and any of their governmental authorities, including, without limitation, the
Office of Foreign Assets Control for the US Department of Treasury ("OFAC"), the
US Department of Commerce, the US State Department or the US Department of the
Treasury, Her Majesty's Treasury ("HMT") and the French Ministry of Finance;

--------------------------------------------------------------------------------

19

2.1.112 "Sanctions List" means—


2.1.112.1 the Specially Designated Nationals and Blocked Persons List maintained
by OFAC;     2.1.112.2 the Consolidated List of Financial Sanctions Targets and
the Investments Ban List maintained by HMT,

and any similar list maintained, or a public announcement of a Sanctions
designation made, by any Sanctions Authority, in each case as amended,
supplemented or substituted from time to time;

2.1.113

"Screen Rate" means the mid-market rate for deposits in ZAR for the relevant
period which appears on the Reuters Screen SAFEY Page alongside the caption
'Yield' at the applicable time (or any replacement Reuters page which displays
that rate, or on the appropriate page of such other information service which
publishes that rate from time to time in place of Reuters). If such page or
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Borrower;

 



2.1.114

"Security" means a mortgage bond, notarial bond, cession in security, charge,
pledge, hypothec, lien or other security interest securing any obligation of any
person or any other agreement or arrangement having a similar effect;

 



2.1.115

"Security Documents" means, collectively –


2.1.115.1 the Debt Guarantee;     2.1.115.2 the Counter-Indemnity Agreement;    
2.1.115.3 the Shareholders Guarantee, Cession and Pledge Agreement;    
2.1.115.4 the Guarantee, Cession and Pledge Agreement;     2.1.115.5 the
Registrable Security Documents;     2.1.115.6 any document amending the Security
Documents listed in clause 2.1.115.1 to 2.1.115.5; and


2.1.115.7 any other document designated as such by the Agent and the Borrower,

and "Security Document" means any one of them, as the context may require;

2.1.116 "Security Structure Documents" means, collectively –


--------------------------------------------------------------------------------

20

2.1.116.1

the memorandum of incorporation of the Debt Guarantor;

 



2.1.116.2

the Debt Guarantor Management Agreement;

 



2.1.116.3

the trust deed, in terms of which the DNI SPV Owner Trust, is established
(together with the letters of authority issued by the Master of the High Court
in favour of the trustees of the trust);


2.1.117

"Senior Interest Charged" means, in respect of any Measurement Period, Finance
Charges charged in relation to Net Senior Debt as per the consolidated income
statement of the Group, in each case for such Measurement Period;

 



2.1.118

"Shareholders" means, collectively –


2.1.118.1 Net1 SA; and     2.1.118.2 each member of the Consortium,

and "Shareholder" means any one of them as the context may require;

2.1.119

"Shareholders Guarantee, Cession and Pledge Agreement" means the guarantee,
cession and pledge agreement concluded or to be concluded on or about the
Signature Date between, amongst others, the Debt Guarantor and the Shareholders
(other than Net1);


2.1.120

"Signature Date" means the date of the signature of the Party last signing this
Agreement in time;

 



2.1.121

"South Africa" means the Republic of South Africa;

 



2.1.122

"Special Notarial Bond" means one or more special notarial bonds given by the
applicable Obligor in favour of the Debt Guarantor over specified moveable
assets of the applicable Obligor, as continuing covering security for the
obligations of the Borrower to the Debt Guarantor under the Finance Documents
(including, in each case, a special power of attorney in favour of CDH to pass
and lodge that bond for registration with the applicable statutory public
registry);

 



2.1.123

"Speckpack" means Speckpack Field Services Proprietary Limited, registration
number 2014/164903/07, a private company duly incorporated in accordance with
the laws of South Africa;

 



2.1.124

"Subordination Agreement" means the subordination agreement concluded or to be
concluded on or about the Signature Date between, amongst others, the Borrower,
M4J, the other Obligors, the Shareholders (other than Net1) and the Agent;


--------------------------------------------------------------------------------

21

2.1.125

"Subsidiary" means a 'subsidiary' as defined in the Companies Act and shall
include any person who would, but for not being a 'company' under the Companies
Act, qualify as a 'subsidiary' as defined in the Companies Act;

 



2.1.126

"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);

 



2.1.127

"TSPC" means The Starterpack Company Proprietary Limited, registration number
2007/010809/07, a private company duly incorporated in accordance with the laws
of South Africa;

 



2.1.128

"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under the
Finance Documents;

 



2.1.129

"Utilisation" means a utilisation of the Facility;

 



2.1.130

"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made;

 



2.1.131

"Utilisation Request" means a notice substantially in the form set out in
Annexure C (Form of Utilisation Request);

 



2.1.132

"VAT" means (i) any value added tax as provided for in the Value Added Tax Act,
1991, (ii) any general service tax and (iii) any other tax of a similar nature;
and

 



2.1.133

"ZAR" means South African Rand, the lawful currency of South Africa.


2.2

Construction


2.2.1

Unless a contrary indication appears, any reference in this Agreement to –


2.2.1.1

the "Agent", the "Debt Guarantor", any "Finance Party", the "Lender" or any
"Party", or any other person shall be construed so as to include its successors
in title, permitted cessionaries and permitted transferees to, or of, its rights
and/or obligations under the Finance Documents;

    2.2.1.2

a document in "agreed form" is a document which is previously agreed in writing
by or on behalf of the Borrower and the Agent or, if not so agreed, is in the
form specified by the Agent;

    2.2.1.3

"assets" includes present and future properties, revenues and rights of every
description;


--------------------------------------------------------------------------------

22

2.2.1.4

"authority" includes any court or any governmental, intergovernmental or
supranational body, agency, department or any regulatory, self-regulatory or
other authority;

    2.2.1.5

a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

    2.2.1.6

"guarantee" means any guarantee, letter of credit, bond, indemnity or similar
assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment or loan to any person or to purchase assets of any person where, in
each case, such obligation is assumed in order to maintain or assist the ability
of such person to meet its indebtedness;

    2.2.1.7

the use of the word "including" followed by specific examples will not be
construed as limiting the meaning of the general wording preceding it, and the
eiusdem generis rule must not be applied in the interpretation of such general
wording or such specific examples;

    2.2.1.8

"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

    2.2.1.9

a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

    2.2.1.10

a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

    2.2.1.11

a provision of law is a reference to that provision as amended or re-enacted;
and

    2.2.1.12

a time of day is a reference to Johannesburg time.


2.2.2

The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

    2.2.3

Section, clause and Annexures headings are for ease of reference only.


--------------------------------------------------------------------------------

23

2.2.4

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

    2.2.5

A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.

    2.2.6

If any provision in a definition is a substantive provision conferring rights or
imposing obligations on any Party, notwithstanding that it appears only in an
interpretation clause, effect shall be given to it as if it were a substantive
provision of the relevant Finance Document.

    2.2.7

Unless inconsistent with the context, an expression in any Finance Document
which denotes the singular includes the plural and vice versa.

    2.2.8

The Annexures to any Finance Document form an integral part thereof and a
reference to a "clause" or a "Annexures" is a reference to a clause of, or a
annexure to, this Agreement.

    2.2.9

The rule of construction that, in the event of ambiguity, a contract shall be
interpreted against the party responsible for the drafting thereof, shall not
apply in the interpretation of the Finance Documents.

    2.2.10

The expiry or termination of any Finance Documents shall not affect those
provisions of the Finance Documents that expressly provide that they will
operate after any such expiry or termination or which of necessity must continue
to have effect after such expiry or termination, notwithstanding that the
clauses themselves do not expressly provide for this.

    2.2.11

The Finance Documents shall to the extent permitted by applicable law be binding
on and enforceable by the administrators, trustees, permitted cessionaries,
business rescue practitioners or liquidators of the Parties as fully and
effectually as if they had signed the Finance Documents in the first instance
and reference to any Party shall be deemed to include such Party's
administrators, trustees, permitted cessionaries, business rescue practitioners
or liquidators, as the case may be.

    2.2.12

Where figures are referred to in numerals and in words in any Finance Document,
if there is any conflict between the two, the words shall prevail.

    2.2.13

Unless a contrary indication appears, where any number of days is to be
calculated from a particular day, such number shall be calculated as including
that particular day and excluding the last day of such period.


--------------------------------------------------------------------------------

24

2.3

Third Party Rights


2.3.1

Except as expressly provided for in this Agreement or in any other Finance
Document, no provision of any Finance Document constitutes a stipulation for the
benefit of any person who is not a party to that Finance Document.

    2.3.2

Notwithstanding any term of any Finance Document, the consent of any person who
is not a party to that Finance Document is not required to rescind or vary that
Finance Document at any time except to the extent that the relevant variation or
rescission (as the case may be) relates directly to the right conferred upon any
applicable third party under a stipulation for the benefit of that party that
has been accepted by that third party.


3

THE FACILITY


3.1

The Facility

Subject to the terms of this Agreement, the Lender makes available to the
Borrower a ZAR revolving loan facility in an aggregate amount equal to the
Commitment.

3.2

Finance Parties' Rights and Obligations


3.2.1

The obligations of each Finance Party under the Finance Documents are separate
and independent. Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents. No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

    3.2.2

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with clause 3.2.3 below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by the Borrower which relates to a Finance Party's participation in
the Facility or its role under a Finance Document (including any such amount
payable to the Agent on its behalf) is a debt owing to that Finance Party by the
Borrower.

    3.2.3

A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.


--------------------------------------------------------------------------------

25

4

PURPOSE


4.1

Purpose

The Borrower shall apply all amounts borrowed by it under Facility towards –

4.1.1

advancing funding to other members of the Group for the purposes of facilitating
the acquisition and/or requisitioning of telecommunications towers;

    4.1.2

allow for the reimbursement of any internally generated cashflows utilised by
any member of the Group to finance the acquisition and/or requisition of
telecommunications towers in the current financial year ending 30 June 2018; and

    4.1.3

paying the transaction costs incurred in respect of the drafting of the Finance
Documents.


4.2

Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

5

CONDITIONS OF UTILISATION


5.1

Initial Condition Precedent


5.1.1

The Borrower may not deliver a Utilisation Request unless –


5.1.1.1

the Agent is satisfied that the Net Senior Debt to EBITDA Ratio (normalised)
does not exceed 1.50 times, with EBITDA being the pro forma last twelve Months
EBITDA calculated using the latest management accounts of the Borrower on a
consolidated basis for the financial quarter immediately preceding the
Fulfilment Date;

    5.1.1.2

all the Conditions Precedent have been delivered to the Agent in form and
substance satisfactory to the Agent; or

    5.1.1.3

to the extent that any Conditions Precedent are not in a form and in substance
satisfactory to the Agent or have not been delivered, the Agent has, by notice
in writing to the Borrower, waived or deferred delivery of those Conditions
Precedent which are not in a form and in substance satisfactory to it or which
have not been delivered, upon such terms and conditions as the Agent may specify
in the aforesaid notice.


5.1.2

The Agent shall notify the Borrower and the Lender promptly upon being so
satisfied.

    5.1.3

Each Utilisation Request delivered by the Borrower shall be accompanied by a
Compliance Certificate confirming compliance with clause 21.1 (Financial
Condition).


--------------------------------------------------------------------------------

26

5.1.4

Other than to the extent that the Lender notifies the Agent in writing to the
contrary before the Agent gives the notification described in clause 5.1.1
above, the Lender authorises (but does not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as result of giving any such notification.


5.2

Further Conditions Precedent

The Lender will only be obliged to comply with clause 6.4 (Lender's
Participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date –

5.2.1

no Default is continuing or would result from the proposed Loan;

    5.2.2

no Material Adverse Change has occurred or would result from the proposed Loan;

    5.2.3

the Repeating Representations are true in all material respects;

    5.2.4

the Borrower is in compliance with clause 21.1 (Financial Condition) and the
ratio set out in clause 8.8 (Amortisation Trigger) and will, over the next two
Measurement Periods following the proposed Utilisation Date, continue to be in
compliance with the financial covenants set out in clause 21.1 (Financial
Condition) and the ratio set out in clause 8.8.1 (Amortisation Trigger); and

    5.2.5

the Borrower is in compliance with clause 9.4 (Capitalisation of Interest).


5.3

If the Conditions Precedent are not fulfilled, deferred and/or waived on or
before the Longstop Date the Agent (on behalf of the Lender) shall be entitled
to cancel this Agreement and all of the Finance Documents by written notice to
the Borrower. Such cancellation shall be without prejudice to the Borrower's
obligations under clause 17 (Costs and Expenses) to pay any costs, fees,
expenses or taxes then due and payable provided for therein and the provisions
of clauses 28 (Payment Mechanics) to 43 (Jurisdiction) shall remain in force for
such purpose.


6

UTILISATION


6.1

Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than 10:00am on the day at least three
Business Days' prior to the proposed Utilisation Date, or such other period as
consented to in writing by the Agent.

6.2

Completion of a Utilisation Request


6.2.1

Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless –


--------------------------------------------------------------------------------

27

6.2.1.1

the proposed Utilisation Date is a Business Day within the Availability Period;
and

    6.2.1.2

the currency and amount of the Utilisation comply with clause 6.3 (Currency and
amount).


6.2.2

Only one Loan may be requested in each Utilisation Request.

    6.2.3

Only three Utilisation Requests may be submitted per Month.


6.3

Currency and Amount


6.3.1

The currency specified in a Utilisation Request must be ZAR.

    6.3.2

The amount of the proposed Loan must be an amount which is not more than the
Available Facility and which is a minimum of ZAR20,000,000 and in integral
multiples of ZAR5,000,000 or, if less, the Available Facility.


6.4

Lender's Participation


6.4.1

If the conditions set out in this Agreement have been met, the Lender shall make
each Loan available by the Utilisation Date.

    6.4.2

The Agent shall notify the Lender of the amount of each Loan by 11:00am the
Business Day before the proposed Utilisation Date.


6.5

Cancellation of Commitment

Any part of the Commitment which, at that time, is unutilised shall be
immediately cancelled at the end of the Availability Period.

6.6

Consolidation of Loans

If, on an Interest Payment Date, there is more than one Loan outstanding, then
on such Interest Payment Date such Loans shall be consolidated and treated as a
single Loan made under the Facility.

7

REPAYMENT


7.1

Repayment of Loans


7.1.1

The aggregate outstanding principal amount of the Loans shall be repaid by the
Borrower to the Agent (for the account of the Lender) by the Borrower paying a
single bullet payment to the Agent on or before the Final Repayment Date. The
Loans, all accrued and unpaid interest and all other amounts owing by the
Borrower to the Lender in respect of the Facility shall be paid in full in a
single bullet payment by no later than the Final Repayment Date.


--------------------------------------------------------------------------------

28

7.1.2

The Borrower may, save for the amount of any Loan prepaid in respect of any
mandatory prepayment, re-borrow the amount of any Loan paid, repaid or prepaid.


8

PREPAYMENT AND CANCELLATION


8.1

Illegality

   

If it becomes unlawful in any applicable jurisdiction (i) for any Obligor or the
Lender to perform any of its obligations as contemplated by this Agreement
and/or any other Finance Document or (ii) for the Lender to fund or maintain its
participation in any Loan or it becomes unlawful for any Affiliate of the Lender
for the Lender to do so –


8.1.1

the Lender or the Borrower (as applicable) shall promptly notify the Agent upon
becoming aware of that event;

    8.1.2

upon the Agent notifying the Borrower or the Lender (as applicable), the
Available Commitment will be immediately cancelled; and

    8.1.3

the Borrower shall repay the Facility Outstandings on the last day of the
Interest Period occurring after the Agent has notified the Borrower or the
Lender (as applicable) or, if earlier, the date specified by the Lender in the
notice delivered to the Agent (being no earlier than the last day of any
applicable grace period permitted by law).


8.2

Change of Control


8.2.1

If a Change of Control occurs –


8.2.1.1

the Borrower shall promptly notify the Agent upon becoming aware of that event;

    8.2.1.2

the Lender shall not be obliged to fund a Utilisation; and

    8.2.1.3

if the Lender so requires and notifies the Agent within three days of the
Borrower notifying the Agent of the event, the Agent shall, by not less than
three days' notice to the Borrower, cancel the Commitment and declare all
outstanding Loans, together with accrued interest, and all other amounts accrued
under the Finance Documents immediately due and payable, whereupon the
Commitment will be cancelled and all outstanding Loans and amounts will become
immediately due and payable.


8.2.2

For the purpose of clause 8.2.1 above "Change of Control" means –


8.2.2.1

if Net1 SA, at any time before the Discharge Date, increases its shareholding in
the Borrower above 50% and thereafter ceases directly or indirectly to –


--------------------------------------------------------------------------------

29

8.2.2.1.1

have the power (whether by way of ownership of shares, proxy, contract, agency
or otherwise) to cast or control the casting of, at least 50% of votes that
might be cast at a general meeting of the Borrower; or

    8.2.2.1.2

hold beneficially and legally more than 50% of the issued share capital of the
Borrower (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital); or


8.2.2.2

if Net1 SA's shareholding remains unchanged from that existing at the Signature
Date, it ceases directly or indirectly to –


8.2.2.2.1

have the power (whether by way of ownership of shares, proxy, contract, agency
or otherwise) to cast or control the casting of, at least 49% of votes that
might be cast at a general meeting of the Borrower; or

    8.2.2.2.2

hold beneficially and legally more than 49% of the issued share capital of the
Borrower (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital); or


8.2.2.3

the Consortium ceases directly or indirectly to –


8.2.2.3.1

have the power (whether by way of ownership of shares, proxy, contract, agency
or otherwise) to cast or control the casting of, at least 10% of votes that
might be cast at a general meeting of the Borrower; or

    8.2.2.3.2

hold beneficially and legally more than 10% of the issued share capital of the
Borrower (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital); or


8.2.2.4

subject to clause 8.2.2.1 above, any person or entity or any group of persons
acting in concert to acquire Control of the Borrower.


8.3

Material Disposal

   

If any Obligor or any other member of the Group Disposes of any assets or
business which, in the aggregate, contribute more than 25% of total assets
and/or 25% of the latest consolidated EBITDA of the Group –


8.3.1

the Borrower shall promptly notify the Agent upon becoming aware of that event;

    8.3.2

upon the Agent notifying the Lender, the Available Commitment will be
immediately cancelled; and


--------------------------------------------------------------------------------

30

8.3.3

if the Lender so requires and notifies the Agent within three days of the
Borrower notifying the Agent of the event, the Agent shall, by not less than
three days' notice to the Borrower, cancel the Commitment and declare all
outstanding Loans, together with accrued interest, and all other amounts accrued
under the Finance Documents immediately due and payable, whereupon the
Commitment will be cancelled and all outstanding Loans and amounts will become
immediately due and payable.


8.4

Mandatory prepayment – Insurance Proceeds

   

If –


8.4.1

any assets of the Borrower are damaged, lost or destroyed; and

    8.4.2

the Borrower recovers any proceeds of Insurance in excess of ZAR25,000,000 on
account of such assets from any insurer, other than any amounts recovered as a
result of business interruption and/or third-party claims ("Insurance
Proceeds"),


8.5

the Borrower shall by no later than five Business Days of receipt of such
proceeds, make a mandatory prepayment on account of the Facility, in an amount
equal to the Insurance Proceeds less any portion thereof which the Borrower
notifies the Agent is, or is to be, applied in the replacement, reinstatement
and/or repair of the assets so lost or destroyed and/or repair the assets so
damaged or otherwise in amelioration of the loss in respect of which the
relevant insurance claim was made (or to reimburse the Borrower for any amount
applied in replacing, reinstating and/or repairing such assets) ("Excluded
Insurance Proceeds") and such Excluded Insurance Proceeds are –


8.5.1.1

committed for such application (as evidenced by a resolution of the board of
directors of the Borrower which has been passed within sixty days of the date of
receipt of such Insurance Proceeds); and

    8.5.1.2

are so applied within one hundred and twenty days of the date of receipt or such
longer period as may reasonably be required to replace, reinstate and/or repair
the relevant asset (as reasonably determined by the Borrower, on the basis of
professional advice).


8.6

Mandatory prepayment – Disposal Proceeds

   

Subject to the provisions of clause 8.3 (Material Disposal) above, if –


8.6.1

any assets or business of the Borrower is Disposed of; and

    8.6.2

the Borrower recovers any Disposal Proceeds in excess of ZAR25,000,000 on
account of such Disposal,


--------------------------------------------------------------------------------

31

8.7

the Borrower shall by no later than five Business Days of receipt of such
Disposal Proceeds, make a mandatory prepayment on account of the Facility, in an
amount equal to the Disposal Proceeds less any portion thereof which the
Borrower notifies the Agent is, or is to be, applied in the replacement of the
assets, business or undertaking so Disposed of ("Excluded Disposal Proceeds")
and such Excluded Disposal Proceeds are –


8.7.1.1

committed for such application (as evidenced by a resolution of the board of
directors of the Borrower which has been passed within sixty days of the date of
receipt of such Disposal Proceeds); and

    8.7.1.2

are so applied within one hundred and twenty days of the date of receipt or such
longer period as may reasonably be required to replace, reinstate and/or repair
the relevant asset (as reasonably determined by the Borrower, on the basis of
professional advice).


8.8

Amortisation Trigger


8.8.1

The Borrower shall ensure that the Gross Senior Debt to EBITDA Ratio for any LTM
Measurement Period in column 1 shall not exceed the ratio set out in column 2 of
the table below opposite that LTM Measurement Period:


Measurement Period
[Column 1] Ratio
[Column 2] Ending on Measurement Dates 1 to 4 0.75 times Ending on Measurement
Dates 5 to 8 0.75 times Each Measurement Period thereafter: 0.75 times


8.8.2

Subject to clause 21.3 (Equity Cure), should the Borrower at any time fail to
comply with the provisions of clause 8.8.1 above –


8.8.2.1

the Borrower shall promptly notify the Agent upon becoming aware of that event;

    8.8.2.2

upon the Agent notifying the Lender, the Available Commitment will be
immediately cancelled; and

    8.8.2.3

the Borrower shall, with effect from the next Interest Payment Date and on each
Interest Payment Date thereafter settle the Facility Outstandings by making
payment to the Agent (for the account of the Lender) in equal instalments of
capital and interest such that the Facility amortises to zero by no later than
the Final Repayment Date.


--------------------------------------------------------------------------------

32

8.8.3

If, at any time, there is a reduction or an increase in JIBAR, the Agent shall
recalculate the rate applicable to the payments made by the Borrower pursuant to
clause 8.10.6.2 above and notify the Borrower of the revised instalments due.


8.9

Voluntary Cancellation

   

The Borrower may, if it gives the Agent not less than ten Business Days' (or
such shorter period as the Lender may agree) prior notice, cancel the whole or
any part (being a minimum amount of ZAR25,000,000) of the Available Facility.
Any cancellation under this clause 8.3 shall reduce the Commitments of the
Lender rateably under the Facility


8.10

Voluntary Prepayment


8.10.1

The Borrower shall be entitled to voluntarily prepay a Loan, provided the
procedure set out in this clause 8.10 has been followed.

    8.10.2

In the event that the Borrower wishes to effect a voluntary prepayment of a
Loan, or any part thereof from internally generated cash flows, then the
Borrower shall notify the Agent in writing, not less than three Business Days
prior to the proposed date (the "Voluntary Prepayment Date") of such voluntary
prepayment, (the "Voluntary Prepayment Amount") the amount it wishes to
voluntarily prepay (if in part, being an amount that reduces the amount of a
Loan by a minimum amount of ZAR5,000,000 and in integral multiples of
ZAR5,000,000).

    8.10.3

If such voluntary prepayment is funded through a Refinancing, the amount to be
prepaid shall be an amount not less than the aggregate of the Facility
Outstandings and all other amounts payable or to become payable by the Borrower
on account of such voluntary prepayment (including without limitation Breakage
Costs and penalties).

    8.10.4

On the Voluntary Prepayment Date, the Borrower shall pay into the Agent (for the
account of the Lender) the Voluntary Prepayment Amount.

    8.10.5

Any Voluntary Prepayment Amount shall be applied on the Voluntary Prepayment
Date to prepay a Loan under the Facility (including accrued interest) and shall
be allocated in accordance with the provisions of clause 28.5 (Partial payments)
below.

    8.10.6

The Borrower shall pay to the Agent (for the account of the Lender) a penalty in
respect of a Refinancing –


8.10.6.1

at any time from and including the first Utilisation Date to and including the
date falling twelve Months after the first Utilisation Date, in an amount equal
to 2% of the Facility Outstandings so prepaid; and


--------------------------------------------------------------------------------

33

8.10.6.2

at any time from and excluding the date falling twelve Months after the first
Utilisation Date to and including the date falling eighteen Months after the
first Utilisation Date, in an amount equal to 1% of the Facility Outstandings so
prepaid,


8.10.7

provided no such penalty shall be payable in respect of the Lender's
proportional participation in such Refinancing pursuant to its right to match
pursuant to clause 8.11 (Lender's right to match) below.


8.11

Lender's right to match

   

The Borrower undertakes in favour of the Agent that if it is entering into, or
is contemplating entering into a Refinancing then –


8.11.1

the Borrower shall not enter into any Refinancing Agreement until it has entered
into negotiations with the Lender, the aim of which shall be to afford the
Lender the opportunity to provide 50% of the Refinancing; and

    8.11.2

if negotiations conducted in good faith between the Borrower and the Lender in
connection with such Refinancing have continued for a period of sixty days (or
such longer period as may be agreed in writing between the Borrower and the
Agent) and have not resulted in the conclusion of an agreement then the Borrower
may, following written notice from it of its intention to do so, engage in a
Refinancing agreement or Refinancing agreement with a third-party financier.


8.12

Right of Repayment and Cancellation


8.12.1

If –


8.12.1.1

any sum payable to the Lender by the Borrower is required to be increased under
clause 14.2.3 (Tax gross-up); or

    8.12.1.2

the Lender claims indemnification from the Borrower under clause 14.3 (Tax
indemnity) or clause 15.1 (Increased costs),

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues and provided no Default is then
continuing, give the Agent notice of cancellation of the Commitment and its
intention to procure the repayment of the Loans.

8.12.2

On receipt of a notice of cancellation referred to in clause 8.12.1 above, the
Commitment shall immediately be reduced to zero.

    8.12.3

On the last day of each Interest Period which ends after the Borrower has given
notice of cancellation under clause 8.12.1 above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay the Loans.


--------------------------------------------------------------------------------

34

8.13

Restrictions


8.13.1

Any notice of cancellation or prepayment given under this clause 8 shall be
irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.

    8.13.2

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

    8.13.3

The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitment except at the times and in the manner
expressly provided for in this Agreement.

    8.13.4

No amount of the Commitment cancelled under this Agreement may be subsequently
reinstated.

    8.13.5

If the Agent receives a notice under this clause 8 it shall promptly forward a
copy of that notice to the affected Lender.

    8.13.6

If all or part of a Loan is repaid or prepaid and is not available for redrawing
(other than by operation of clause 5.2 (Further conditions precedent)), an
amount of the Commitment (equal to the amount of the Loan which is repaid or
prepaid) will be deemed to be cancelled on the date of repayment or prepayment.


9

INTEREST


9.1

Calculation of Interest

   

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of –


9.1.1

the Base Rate; and

    9.1.2

the Margin.


9.2

Payment of Interest

    9.3

Subject to clause 9.4 below, the Borrower shall pay accrued interest on each
Loan on each Interest Payment Date.

    9.4

Capitalisation of interest


9.4.1

Subject to clause 9.4.2 below, all Accrued Interest shall to the extent not paid
on the applicable Interest Payment Date, be capitalised to that Loan and form
part of the outstanding principal for that Loan for purposes of the calculation
of interest for each succeeding Interest Period (until paid in accordance with
the provisions of this Agreement).


--------------------------------------------------------------------------------

35

9.4.2

Capitalisation of Accrued Interest shall not be permitted if the Facility
Outstandings would, as a result, equal or exceed the Commitment, and the
Borrower shall in such circumstances pay all Accrued Interest on that Interest
Payment Date.


9.5

Default Interest


9.5.1

If the Borrower fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to clause 9.5.2 below, is 2% per annum higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of that Unpaid Sum for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this clause 9.5 shall be immediately
payable by the Borrower on demand by the Agent.

    9.5.2

If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan –


9.5.2.1

the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

    9.5.2.2

the rate of interest applying to the overdue amount during that first Interest
Period shall be 2% per annum higher than the rate which would have applied if
the overdue amount had not become due.


9.5.3

Default interest (if unpaid) arising on any overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.


9.6

Notification of Rates of Interest


9.6.1

The Agent shall promptly notify the Lender and the Borrower of the determination
of a rate of interest under this Agreement.

    9.6.2

The Agent shall promptly notify the Borrower of each Funding Rate relating to a
Loan.


10

INTEREST PERIODS


10.1

Non-Business Days

   

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).


--------------------------------------------------------------------------------

36

11

CHANGES TO THE CALCULATION OF INTEREST


11.1

Unavailability of Screen Rate


11.1.1

If no Screen Rate is available for JIBAR for (i) ZAR or (ii) the Interest Period
of a Loan, the applicable JIBAR shall be the Reference Bank Rate as of noon on
the Quotation Day and for a period equal in length to the Interest Period of
that Loan.

    11.1.2

If clause 11.1.1 above applies but no Reference Bank Rate is available for ZAR
or the relevant Interest Period there shall be no JIBAR for that Loan and clause
11.4 (Cost of funds) shall apply to that Loan for that Interest Period.


11.2

Calculation of Reference Bank Rate


11.2.1

Subject to clause 11.2.2 below, if JIBAR is to be determined on the basis of a
Reference Bank Rate but a Reference Bank does not supply a quotation by noon on
the Quotation Day, the Reference Bank Rate shall be calculated on the basis of
the quotations of the remaining Reference Banks.

    11.2.2

If at or about noon on the Quotation Day, none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.


11.3

Market Disruption

   

If before close of business in Johannesburg on the Quotation Day the Agent
receives notifications from the Lender that the cost to it of funding any Loan,
from whatever source it may reasonably select, would be in excess of JIBAR then
clause 11.4 (Cost of funds) shall apply to that Loan for the relevant Interest
Period.

    11.4

Cost of Funds


11.4.1

If this clause 11.4 applies, the rate of interest on each Loan for the relevant
Interest Period shall be the percentage rate per annum which is the sum of –


11.4.1.1

the Margin; and

    11.4.1.2

the rate notified to the Agent by the Lender as soon as practicable and in any
event by close of business on the date falling three Business Days after the
Quotation Day, to be that which expresses as a percentage rate per annum the
cost to the Lender of funding that Loan from whatever source it may reasonably
select.


11.4.2

If this clause 11.4 applies and the Agent or the Borrower so requires, the Agent
(on behalf of the Lender) and the Borrower shall enter into negotiations (for a
period of not more than thirty days) with a view to agreeing a substitute basis
for determining the rate of interest.


--------------------------------------------------------------------------------

37

11.4.3

Any alternative basis agreed pursuant to clause 11.4.2 above shall, with the
prior consent of the Agent and the Borrower, be binding on all Parties.

    11.4.4

If this clause 11.4 applies pursuant to clause 11.3 (Market disruption) and –


11.4.4.1

the Lender's Funding Rate is less than JIBAR; or

    11.4.4.2

the Lender does not supply a quotation by the time specified in clause 11.4.1.2
above,

the cost to the Lender of funding that Loan for that Interest Period shall be
deemed, for the purposes of clause 11.4.1 above, to be JIBAR.

11.5

Notification to Borrower

   

If clause 11.4 (Cost of funds) applies the Agent shall, as soon as is
practicable, notify the Borrower.


11.6

Break Costs and Break Gains


11.6.1

The Borrower shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

    11.6.2

The Agent (on behalf of the Lender) shall credit to the Borrower a sum equal to
the Break Gains applicable to any prepayment made by the Borrower, provided that
the Lender shall not be obliged to credit such Break Gains to the Borrower where
such Break Gains are realised as a consequence of any prepayment of a Loan due
to an Event of Default or breach by the Obligors (or any of them) of any
provision of the Finance Documents to which they are a party.

    11.6.3

The Agent (on behalf of the Lender) shall, as soon as reasonably practicable
after a demand by the Borrower, provide a certificate confirming in reasonable
detail the amount of its Break Costs or Break Gains (as applicable) for any
Interest Period in which they accrue


12

FEES


12.1

Deal Origination Fee


12.1.1

The Borrower shall pay the Agent (for the account of the Lender) a
non-refundable deal origination fee equal to ZAR2,000,000 (plus VAT thereon)
("Deal Origination Fee").


--------------------------------------------------------------------------------

38

12.1.2

The Deal Origination Fee is due on the Signature Date and payable on the earlier
of (i) the first Utilisation Date or (ii) the Longstop Date.


12.2

Commitment Fee


12.2.1

The Borrower shall pay to the Agent (for the account of the Lender) a fee
computed at the rate of 1% per annum (plus VAT thereon) on the Available
Commitment for the period from (and including) the Signature Date to and
(including) the last day of the Availability Period.

    12.2.2

The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the Availability Period, on the last day of
the Availability Period and, if cancelled in full, on the cancelled amount of
the Commitment at the time the cancellation is effective.


12.3

Agency Fee


12.3.1

The Borrower shall pay to the Agent (for its own account) an agency fee ("Agency
Fee") in an amount not exceeding ZAR100,000 per annum (Indexed) provided that no
agency fee shall be payable for so long as there is only one Lender under the
Finance Documents.

    12.3.2

The Agency Fee shall become due on the date that a New Lender (as defined in
clause 24 (Changes to the Parties) below) becomes a party to the Finance
Documents ("Transfer Date") but shall be payable –


12.3.2.1

firstly, 30 days after the Transfer Date; and

    12.3.2.2

thereafter, annually on each anniversary of the Transfer Date.


13

EXTENSION


13.1

The Borrower may request in writing that the Final Repayment Date be extended
for a further period of three years by giving notice to the Agent no less than
forty-five Business Days prior to the Final Repayment Date.

    13.2

The Agent shall give written notice of the Lender's decision as to whether or
not it is willing to offer such extension to the Borrower on such terms as it
may determine, by no later than fifteen Business Days prior to the Final
Repayment Date unless otherwise agreed by the Agent in writing.

    13.3

If the written notice is not given timeously by the Agent, the Facility shall
expire on the Final Repayment Date.


--------------------------------------------------------------------------------

39

13.4

If the Agent (on behalf of the Lender) consents to an Extension, the Lender
shall be entitled to charge and the Borrower shall be obliged to pay a
structuring and execution fee in respect of such extension of the Facility.

    13.5

Any Extension shall be subject to the Lender obtaining internal approvals
including, without limitation, from its credit committee.


14

TAX GROSS UP AND INDEMNITIES


14.1

Definitions


14.1.1

In this Agreement –


14.1.1.1

"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document;

    14.1.1.2

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax;

    14.1.1.3

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document; and

    14.1.1.4

"Tax Payment" means either the increase in a payment made by the Borrower to a
Finance Party under clause 14.2 (Tax gross-up) or a payment under clause 14.3
(Tax indemnity).


14.1.2

Unless a contrary indication appears, in this clause 13 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.


14.2

Tax Gross-Up


14.2.1

The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

    14.2.2

The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, the Lender shall notify the
Agent on becoming so aware in respect of a payment payable to the Lender. If the
Agent receives such notification from the Lender it shall notify the Borrower.

    14.2.3

If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.


--------------------------------------------------------------------------------

40

14.2.4

If the Borrower is required to make a Tax Deduction, it shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law.

    14.2.5

Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower shall deliver to the Agent for
the Finance Party entitled to the payment evidence reasonably satisfactory to
that Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.


14.3

Tax Indemnity


14.3.1

The Borrower shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

    14.3.2

Clause 14.1.1 above shall not apply –


14.3.2.1

with respect to any Tax assessed on a Finance Party under the law of the
jurisdiction in which that Finance Party is incorporated or, if different, the
jurisdiction (or jurisdictions) in which that Finance Party is treated as
resident for tax purposes, if that Tax is imposed on or calculated by reference
to the net income received or receivable (but not any sum deemed to be received
or receivable) by that Finance Party; or

    14.3.2.2

to the extent a loss, liability or cost is compensated for by an increased
payment under clause 14.2 (Tax gross-up).


14.3.3

A Protected Party making, or intending to make a claim under clause 14.3.1 above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Borrower.

    14.3.4

A Protected Party shall, on receiving a payment from the Borrower under this
clause 14.3, notify the Agent.


14.4

Tax Credit

   

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that –


--------------------------------------------------------------------------------

41

14.4.1

a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, or to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

    14.4.2

that Finance Party has obtained, utilised and retained that Tax Credit,

   

14.4.3

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower.


14.5

Stamp Taxes

   

The Borrower shall (within three Business Days of demand) indemnify each Finance
Party against, and shall pay to the relevant Finance Party, any cost, loss or
liability that Finance Party incurs in relation to all stamp duty, registration
and other similar Taxes payable in respect of any Finance Document.


14.6

Value Added Tax


14.6.1

All amounts set out or expressed to be payable under a Finance Document by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to clause 14.6.2 below, if VAT is or becomes chargeable on
any supply made by any Finance Party to any Party under a Finance Document and
such Finance Party is required to account to the relevant tax authority for the
VAT, that Party must pay to such Finance Party (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of the VAT (and such Finance Party must promptly provide an appropriate
VAT invoice to that Party).

    14.6.2

If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party ("Recipient") under a Finance Document,
and any Party other than the Recipient ("Relevant Party") is required by the
terms of any Finance Document to pay an amount equal to the consideration for
that supply to the Supplier (rather than being required to reimburse or
indemnify the Recipient in respect of that consideration) (where the Supplier is
the person required to account to the relevant tax authority for the VAT) the
Relevant Party must also pay to the Supplier (at the same time as paying that
amount) an additional amount equal to the amount of the VAT. The Recipient must
(where this clause 14.6.2 applies) promptly pay the Relevant Party an amount
equal to any credit or repayment the Recipient receives from the relevant tax
authority which the Recipient reasonably determines relates to the VAT
chargeable on that supply.


--------------------------------------------------------------------------------

42

14.6.3

Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any costs or expenses, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.


15

INCREASED COSTS


15.1

Increased Cost


15.1.1

Subject to clause 15.3 (Exceptions) the Borrower shall, within three Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation made after the Signature Date or (iii) the
implementation or application of or compliance with Basel III or any other law
or regulation which implements Basel III (whether such implementation,
application or compliance is by a government entity, a regulator, a Finance
Party or any of its Affiliates)..

    15.1.2

In this Agreement "Increased Costs" means –


15.1.2.1

a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

    15.1.2.2

an additional or increased cost; or

    15.1.2.3

a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into the
Commitment or funding or performing its obligations under any Finance Document.

15.2

Increased Cost Claims


15.2.1

A Finance Party intending to make a claim pursuant to clause 15.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower.

    15.2.2

Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.


15.3

Exceptions


15.3.1

Clause 15.1 (Increased costs) does not apply to the extent any Increased Cost is
–


--------------------------------------------------------------------------------

43

15.3.1.1

attributable to a Tax Deduction required by law to be made by the Borrower;

    15.3.1.2

compensated for by clause 14.3 (Tax indemnity) (or would have been compensated
for under clause 14.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in clause 14.3.2 (Tax indemnity) applied); or

    15.3.1.3

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.


15.3.2

In this clause 15.3, a reference to a "Tax Deduction" has the same meaning given
to that term in clause 14.1 (Definitions).


16

OTHER INDEMNITIES


16.1

Currency Indemnity


16.1.1

If any sum due from an Obligor under the Finance Documents ("Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency ("First Currency") in which that Sum is payable into another
currency ("Second Currency") for the purpose of –


16.1.1.1

making or filing a claim or proof against that Obligor; or

    16.1.1.2

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against and shall
pay to each such Finance Party any cost, loss or liability arising out of or as
a result of the conversion including any discrepancy between the rate of
exchange used to convert that Sum from the First Currency into the Second
Currency and the rate or rates of exchange available to that person at the time
of its receipt of that Sum.

16.1.2

The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.


16.2

Other Indemnities

The Borrower shall within three Business Days of demand, indemnify each Finance
Party against and shall pay to each such Finance Party any cost, loss or
liability incurred by that Finance Party as a result of –

16.2.1

the occurrence of any Default;


--------------------------------------------------------------------------------

44

16.2.2

a failure by any Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of clause 27 (Sharing among the Finance Parties);

    16.2.3

funding, or making arrangements to fund a Loan requested by the Borrower in a
Utilisation Request but not made by reason of the operation of any one or more
of the provisions of this Agreement (other than by reason of default or
negligence by that Finance Party alone); or

    16.2.4

a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.


16.3

Indemnity to the Agent

   

The Borrower shall promptly indemnify the Agent against and shall pay to the
Agent any cost, loss or liability incurred by the Agent as a result of –


16.3.1

investigating or taking any other action in connection with any event which,
based on the advice of any person referred to in clause 16.3.5 below, it
reasonably concludes to be a Default;

    16.3.2

any failure by the Borrower to comply with its obligations under clause 17
(Costs and Expenses);

    16.3.3

any default by the Borrower in the performance of any of the other obligations
expressed to be assumed by it in the Finance Documents;

    16.3.4

the exercise of any of the rights, powers, discretions, authorities and remedies
vested in the Agent by the Finance Documents or by law;

    16.3.5

instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; or

    16.3.6

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.


17

MITIGATION BY THE FINANCE PARTIES


17.1

Mitigation


17.1.1

Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
clause 8.1 (Illegality), clause 13 (Tax gross-up and Indemnities) or clause 15
(Increased Costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to an Affiliate.


--------------------------------------------------------------------------------

45

17.1.2

Clause 17.1.1 above does not in any way limit the obligations of the Borrower
under the Finance Documents.


17.2

Limitation of Liability


17.2.1

The Borrower shall promptly indemnify each Finance Party against and shall pay
to each such Finance Party all costs and expenses reasonably incurred by that
Finance Party as a result of steps taken by it under clause 17.1 (Mitigation).

    17.2.2

A Finance Party is not obliged to take any steps under clause 17.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.


18

COSTS AND EXPENSES


18.1

Transaction Expenses

   

The Borrower shall promptly on demand pay the Agent the amount of all costs and
expenses (including legal fees) reasonably incurred and properly evidenced by
any of them in connection with the negotiation, preparation, printing, execution
and syndication of –


18.1.1

this Agreement and any other documents referred to in this Agreement; and

    18.1.2

any other Finance Documents executed after the Signature Date.


18.2

Amendment Costs

If –

18.2.1

the Borrower requests an amendment, waiver or consent; or

    18.2.2

there is any change in law or any regulation which requires an amendment, waiver
or consent under the Finance Documents,


18.2.3

the Borrower shall, within three Business Days of demand, reimburse each Finance
Party for the amount of all costs and expenses (including legal fees) reasonably
incurred by that Finance Party in connection with evaluating, negotiating or
complying with any such request or requirement.


--------------------------------------------------------------------------------

46

18.3

Enforcement Costs

   

The Borrower shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees on the scale as
between attorney and own client whether incurred before or after judgement)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.


19

REPRESENTATIONS

   

The Borrower makes the representations and warranties set out in this clause 19
to each Finance Party on the Signature Date.


19.1

Status


19.1.1

Each Obligor is a corporation, duly incorporated and validly existing under the
laws of its jurisdiction of incorporation.

    19.1.2

Each Obligor and each of its Subsidiaries has the power to own its assets and
carry on its business as it is being conducted.


19.2

Binding Obligations

   

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable obligations.


19.3

Non-Conflict with other Obligations

   

The entry into and performance by each Obligor of, and the transactions
contemplated by, the finance documents do not and will not conflict with –


19.3.1

any law or regulation applicable to it;

    19.3.2

its constitutional documents; or

    19.3.3

any agreement or instrument binding upon it or any of its subsidiaries or any of
its or any of its subsidiaries' assets.


19.4

Power and Authority

   

Each Obligor has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents and the transactions contemplated by those Finance Documents.

    19.5

Validity and Admissibility in Evidence

   

All authorisations required or desirable –


--------------------------------------------------------------------------------

47

19.5.1

to enable each Obligor lawfully to enter into, exercise its rights and comply
with its obligations in the Finance Documents;

    19.5.2

to make the Finance Documents admissible in evidence in each Obligor's original
jurisdiction; and

    19.5.3

for the conduct of the business, trade and ordinary activities by each member of
the Group,

have been obtained or effected and are in full force and effect.

19.6

Governing Law and Enforcement


19.6.1

The choice of South African law as the governing law of the Finance Documents
will be recognised and enforced in its jurisdiction of incorporation.

    19.6.2

Any judgment obtained in South Africa in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.


19.7

Deduction of Tax

   

No Obligor is required to make any Tax Deduction (as defined in clause 14.1
(Definitions) from any payment it may make under any Finance Document.

    19.8

No Filing or Stamp Taxes

   

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.

    19.9

No Default


19.9.1

No Event of Default is continuing or might reasonably be expected to result from
the entry into, or the performance of any transaction contemplated by, the
Finance Documents.

    19.9.2

No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any other Obligor or
to which its (or any other Obligor's) assets are subject which might result in a
Material Adverse Change.


--------------------------------------------------------------------------------

48

19.10

No Misleading Information


19.10.1

Any factual information provided by or on behalf of the Borrower and each other
Obligor was true and accurate in all material respects as at the date it was
provided or as at the date (if any) at which it is stated.

    19.10.2

Nothing has occurred or been in relation to the Finance Documents and the
transactions contemplated under the Finance Documents and no information has
been given or withheld that results in the information provided in connection
with the Finance Documents being untrue or misleading in any material respect.

    19.10.3

All other written information provided by or on behalf of the Borrower
(including its advisors) and each other Obligor to a Finance Party under or in
connection with the Finance Documents was true, complete and accurate in all
material respects as at the date it was provided and is not misleading in any
respect.


19.11

Financial Statements


19.11.1

Its Original Financial Statements were prepared in accordance with IFRS
consistently applied.

    19.11.2

Its Original Financial Statements give a true and fair view and present its
financial condition as at the end of the relevant financial year and its results
of operations during the relevant financial year.

    19.11.3

There has been no material adverse change in its business or financial condition
(or the business or consolidated financial condition of the Group) since the
date on which the Original Financial Statements were submitted to the Agent.


19.12

Pari Passu Ranking

   

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

    19.13

No Proceedings


19.13.1

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to result in a Material Adverse Change has or have (to the best of its
knowledge and belief) been started or threatened against it or any other member
of the Group.

    19.13.2

No judgment or order of a court, arbitral body or agency which might reasonably
be expected to result in a Material Adverse Change has (to the best of its
knowledge and belief) been made against it or any other member of the Group.


--------------------------------------------------------------------------------

49

19.14

Insolvency and Financial Distress


19.14.1

No –


19.14.1.1

corporate action, legal proceeding or other procedure or step described in
clause 22.11 (Insolvency and business rescue proceedings); or

    19.14.1.2

creditors' process described in clause 23.8 (Creditors' process), has been taken
or threatened in relation to it or any other member of the Group; and none of
the circumstances described in clause 22.10 (Insolvency) applies to a member of
the Group.


19.14.2

Neither it nor any member of the Group is 'Financially Distressed' (as defined
in the Companies Act).


19.15

No Breach of Laws


19.15.1

It has not (and no other member of the Group has) breached any law or regulation
which breach has or is reasonably likely to result in a Material Adverse Change.

    19.15.2

No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Group which have or are reasonably likely to result in a Material Adverse
Change.


19.16

Environmental Laws


19.16.1

Each member of the Group is in compliance with clause 21.2 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to
result in a Material Adverse Change.

    19.16.2

No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Group where that claim has or is reasonably likely, if determined against
that member of the Group, to result in a Material Adverse Change.


19.17

Authorised Signatures

   

Any person specified as its authorised signatory under the Finance Documents or
clause 20.5.4.2 (Information – miscellaneous) is authorised to sign Utilisation
Requests and other notices on its behalf.

    19.18

Accounting Reference Date

   

Its Accounting Reference Date is 30 June.


--------------------------------------------------------------------------------

50

19.19

No Immunity

   

In any proceedings taken in South Africa or in any other jurisdiction, no
Obligor will be entitled to claim for itself or any of its assets immunity from
suit, execution, attachment or other legal process in relation to any Finance
Document.

    19.20

Material Subsidiaries


19.20.1

It and each other member of the Group (other than M4J and Speckpack) which holds
a direct interest in a Material Subsidiary has provided or will provide (as the
case may be) the Security in the form and at the time as required under clause
22.21 (Material Subsidiaries).

    19.20.2

The aggregate contribution of the Guarantors (i) the EBITDA of the Group and
(ii) the Asset Value of the Group and/or (iii) gross turnover of the Group is at
least 90%.


19.21

Anti-corruption and Sanctions


19.21.1

No Obligor or other member of the Group —


19.21.1.1

is (or will) finance or make funds available directly or indirectly to any
person or entity which is currently a Sanctioned Entity or as part of a
Sanctioned Transaction, to the extent such financing or provision of funds would
currently be prohibited by Sanctions or would otherwise cause any person to be
in breach of Sanctions;

    19.21.1.2

is contributing or will contribute or otherwise make available funds to any
other person or entity for the purpose of financing the activities of any person
or entity which is currently listed on a Sanctions List, to the extent such
contribution or provision of proceeds would currently be prohibited by Sanctions
or would otherwise cause any person to be in breach of Sanctions; and


19.21.1.3

to the best of its knowledge and belief —


19.21.1.3.1

has been or is targeted under any Sanctions; or

    19.21.1.3.2

has violated or is violating any applicable Sanctions.


19.21.2

It and each other member of the Group has conducted its businesses in compliance
with applicable anti-corruption laws and has instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.


19.22

Repetition

   

The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on the Signature Date, the
Fulfilment Date, the date of each Utilisation Request and the first day of each
Interest Period.


--------------------------------------------------------------------------------

51

20

INFORMATION UNDERTAKINGS

   

The undertakings in this clause 20 remain in force from the Signature Date for
so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.


20.1

Financial Statements

   

The Borrower shall supply to the Agent copies of –


20.1.1

as soon as the same become available, but in any event within one hundred and
twenty days after the end of each of its financial years –


20.1.1.1

its annual audited consolidated financial statements for that financial year;
and

    20.1.1.2

its annual audited consolidated accounts,

together with a Compliance Certificate;

20.1.2

as soon as the same become available, but in any event within forty-five days of
the end of each financial quarter –


20.1.2.1

its management accounts on a consolidated basis for that financial quarter
(which shall include, without limitation, a cash flow statement, income
statement and balance sheet on a year-to-date basis) together with a Compliance
Certificate; and

    20.1.2.2

a schedule of the total active subscriber base for DNI Retail, TSPC and M4J
(showing the ongoing airtime revenue and connection incentive bonus revenue
received by each such entity over the applicable quarter) signed by the
financial director and one other director of the Borrower.


20.2

Compliance Certificate


20.2.1

The Borrower shall supply to the Agent –


20.2.1.1

on each Measurement Date; and

    20.2.1.2

with each set of financial statements and/or accounts delivered pursuant to
clauses 20.1.1 and 20.1.2.1 (Financial statements),


20.2.2

a Compliance Certificate setting out (in reasonable detail) computations as to
compliance with clause 21 (Financial Covenants) as at the date as at which those
financial statements or accounts were drawn up.

    20.2.3

Each Compliance Certificate shall be signed by the financial director and one
other director of the Borrower.


20.3

Requirements as to Financial Statements


--------------------------------------------------------------------------------

52

The Borrower shall procure that each set of financial statements delivered
pursuant to clause 20.1 (Financial statements) is prepared using IFRS.

20.4

Year-End

   

The Borrower shall procure that no member of the Group changes its financial
year-end from the Accounting Reference Date without the prior written consent of
the Agent.

    20.5

Information – Miscellaneous

   

The Borrower shall supply to the Agent (in sufficient copies for the Finance
Parties, if the Agent so requests) –


20.5.1

copies of all documents dispatched by the Borrower to its Shareholders from time
to time (or any class of them) at the same time as they are dispatched (to the
extent that the disclosure of such documents by the Borrower to the Lender does
not breach any fiduciary duties of any of the Borrower's directors);

    20.5.2

promptly upon becoming aware of them, details and copies of any material changes
proposed to or made to its constitutional documents or the constitutional
documents of it or any member of the Group, including the filing of any
Memorandum of Incorporation under the Companies Act;

    20.5.3

promptly upon becoming aware of them, the details of –


20.5.3.1

any litigation, arbitration or administrative proceedings in excess of an amount
of ZAR5,000,000; and

    20.5.3.2

any liquidation applications, winding up applications or business rescue
applications,

which are current, threatened or pending against any member of the Group;

20.5.4

promptly upon becoming aware of them the details of or information relation to –


20.5.4.1

any judgment or order of a court, arbitral body or agency which is made against
any member of the Group, and which might result in a Material Adverse Change;
and

    20.5.4.2

any assets subject to Security and any Disposal or Insurance claim which will
require a prepayment of the Facility Outstandings;


20.5.5

promptly, such further information regarding the financial condition, business
and operations of any member of the Group and/or any member of the Group as any
Finance Party (through the Agent) may reasonably request;


--------------------------------------------------------------------------------

53

20.5.6

promptly, notice of any change in authorised signatories, signed by a director
or company secretary and accompanied by specimen signatures of any new
authorised signatories; and

    20.5.7

promptly upon request, such additional information or documentation as the Agent
may require in order to verify that any signatory referred to in clause 20.5.6
above has been duly authorised.


20.6

Notification of Default


20.6.1

The Borrower shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

    20.6.2

Promptly upon a request by the Agent, the Borrower shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).


20.7

Exclusivity Agreement

   

The Borrower shall notify the Agent of any issuance of a termination notice
under the Exclusivity Agreement and/or any cancellation or termination of the
Exclusivity Agreement.

    20.8

"Know your Customer" Checks


20.8.1

If –


20.8.1.1

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the Signature Date;

    20.8.1.2

any change in the status of an Obligor (or of a Holding Company of that Obligor)
after the Signature Date; or

    20.8.1.3

a proposed Transfer by the Lender of any of its rights and obligations under
this Agreement,

obliges the Agent or the Lender (or, in the case of clause 20.8.1.3 above, any
prospective new Lender) to comply with 'know your customer' or similar
identification procedures (whether in terms of the Financial Intelligence Centre
Act, 2001 or otherwise) in circumstances where the necessary information is not
already available to it, the Borrower shall promptly upon the request of the
Agent or the Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of the Lender) or the Lender (for itself or, in the case of the event described
in clause 20.8.1.3 above, on behalf of any prospective new Lender) in order for
the Agent, the Lender or, in the case of the event described in clause 20.8.1.3
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary 'know your customer' or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

--------------------------------------------------------------------------------

54

20.8.2

The Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary 'know your customer' or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.


21

FINANCIAL COVENANTS


21.1

Financial Condition


21.1.1

The Borrower shall ensure that –


21.1.1.1

the Net Senior Debt to EBITDA Ratio for any LTM Measurement Period in column 1
shall not exceed the ratio set out in column 2 of the table below opposite that
LTM Measurement Period:


Measurement Period
[Column 1] Ratio
[Column 2] Ending on Measurement Dates 1 to 4 1.50 times Ending on Measurement
Dates 5 to 8 1.25 times Each Measurement Period thereafter: 1.25 times


21.1.1.2

The Borrower shall ensure that the EBITDA to Net Senior Interest Ratio for any
LTM Measurement Period in column 1 shall be greater than the ratio set out in
column 2 of the table below opposite that LTM Measurement Period:


Measurement Period
[Column 1] Ratio
[Column 2] Ending on Measurement Dates 1 to 4 4.00 times Ending on Measurement
Dates 5 to 8 4.25 times Each Measurement Period thereafter: 4.25 times


--------------------------------------------------------------------------------

55

21.1.2

Senior Interest Charged shall, for purposes of the financial covenants set out
in clause 21.1 (Financial Condition) and the ratio set out in clause 8.8.1
(Amortisation Trigger), for the Measurement Periods in respect of the first 4
Measurement Dates be calculated an annualised basis using the actual Senior
Interest Charged in respect each such Measurement Period.


21.2

Financial Testing


21.2.1

The Financial Covenants set out in clause 21.1 (Financial Condition) and the
ratio set out in clause 8.8.1 (Amortisation Trigger) –


21.2.1.1

may be tested by the Agent on any Measurement Date and shall in any event be
tested by the Borrower in each case by reference to each of the financial
statements delivered pursuant to clause 20.1 (Financial Statements) and/or each
Compliance Certificate delivered pursuant to clause 20.2 (Compliance
Certificate); and


21.2.1.2

shall be calculated in accordance with IFRS.


21.2.2

Notwithstanding anything to the contrary contained in this Agreement, the Lender
shall at any time itself be entitled to calculate the Financial Covenants set
out in clause 21.1 (Financial Condition) and the ratio set out in clause 8.8.1
(Amortisation Trigger) using the latest available financial information.


21.3

Equity cure


21.3.1

If the requirements of clause 21.1 (Financial Condition) or clause 8.8.1
(Amortisation Trigger) (the "Relevant Financial Covenant") is not met for any
Measurement Period (each, a "Relevant Measurement Period"), the Borrower may
elect, by written notice (each, a "Cure Notice") to the Agent, delivered
together with the Compliance Certificate relating to that Measurement Period, to
apply the cash proceeds of a New Shareholder Injection (each, a "Cure Amount")
either during the Relevant Measurement Period or not later than forty five days
after the end of the Relevant Measurement Period and/or if applicable by the
date on which the relevant financial statements or accounts are delivered
pursuant to 20.1 (Financial Statements) in prepaying the Facility in accordance
with clause 21.3.5 below (each, an "Equity Cure").

    21.3.2

The relevant Cure Amount received by the Borrower and actually applied in
prepaying the Facility in accordance with clause 21.3.5 below shall be treated,
in re-calculating the Relevant Financial Covenant for the Relevant Measurement
Period and the immediately following two Measurement Periods, by –


--------------------------------------------------------------------------------

56

21.3.2.1

if the Relevant Financial Covenant is the Net Senior Interest to EBITDA Ratio,
notionally reducing the Net Interest calculated as if the repayment had been
received twelve months prior to the relevant Measurement Date; and

    21.3.2.2

if the Relevant Financial Covenant is the Net Senior Debt to EBITDA Ratio,
notionally reducing the Facility Outstandings and/or the Commitment as if the
repayment had been received twelve months prior to the relevant Measurement Date
and recalculated for that Covenant Measurement Period;

    21.3.2.3

if the Relevant Financial Covenant is the Gross Senior Debt to EBITDA Ratio,
notionally reducing the Facility Outstandings and/or the Commitment as if the
repayment had been received twelve months prior to the relevant Measurement Date
and recalculated for that Measurement Period.


21.3.3

If, after the prepayment of the Facility in accordance with clause 21.3.5 below,
the requirements of the Relevant Financial Covenant are met, there shall be
deemed to have been no breach of the Relevant Financial Covenant and any
resulting Default shall be deemed remedied and waived for the Relevant
Measurement Period provided that the Cure Amount is sufficient to ensure that
the requirements of clause 21.1 (Financial Condition) are met in respect of the
immediately following Measurement Period on a forecasted basis.

    21.3.4

Not more than three Equity Cures may occur prior to the Final Repayment Date and
Equity Cures shall not be permitted in respect of any consecutive Measurement
Periods.

    21.3.5

The Borrower may at any time during a Relevant Measurement Period apply a Cure
Amount to prepay the Facility if the requirements of clause 21.1 (Financial
Condition) will not be met for that Relevant Measurement Period, provided that
no New Shareholder Injection applied in prepaying the Facility shall be treated
as a Cure Amount for the purposes of this clause 21.3 unless the Borrower shall
have designated that New Shareholder Injection as a Cure Amount pursuant to the
delivery of a Cure Notice under clause 21.3.1 above.

    21.3.6

Cure Amounts - mandatory prepayment

   

The Borrower shall apply all the proceeds of any Cure Amount received by it in
or towards payment, repayment or prepayment of the Facility Outstandings,
promptly upon receipt and, in any event, no later than forty-five Business Days
after the relevant Measurement Date.


--------------------------------------------------------------------------------

57

22

GENERAL UNDERTAKINGS

   

The undertakings in this clause 22 remain in force from the Signature Date for
so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.


22.1

Authorisations

   

The Borrower shall (and the Borrower shall procure that each Obligor does)
promptly –


22.1.1

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

    22.1.2

supply certified copies to the Agent of, any Authorisation required under any
law or regulation to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Finance Document.


22.2

Compliance with Laws

   

The Borrower shall (and the Borrower shall procure that each Obligor does)
comply in all respects with all laws to which it may be subject.

    22.3

Environmental Compliance


22.3.1

The Borrower shall (and the Borrower shall ensure that each other member of the
Group will) –


22.3.1.1

comply with all Environmental Laws;

    22.3.1.2

obtain, maintain and ensure compliance with all requisite Environmental Permits;

    22.3.1.3

implement procedures to monitor compliance with and to prevent liability under
any Environmental Law, where failure to do so has or is reasonably likely to
result in a Material Adverse Change.


22.4

Security


22.4.1

The Borrower shall procure that –


22.4.1.1

the General Notarial Bond; and

    22.4.1.2

a Special Notarial Bond over all (but in any event no less than one hundred and
eighteen) telecommunications towers owned by the applicable Obligor(s) ("Initial
SNB"),


22.4.2

is fully executed by no later than the date falling fifteen Business Days after
the Fulfilment Date and registered at the statutory public registry by no later
than the date falling sixty days after the Fulfilment Date.


--------------------------------------------------------------------------------

58

22.4.3

The Borrower shall procure that if, at any time after registration of the
Initial SNB new telecommunications towers are acquired, constructed or erected
that are not encumbered under the Initial SNB ("Unencumbered Towers") a new
Special Notarial Bond over such Unencumbered Towers is fully executed and
registered at the statutory public registry by no later than the date falling
sixty days after construction, acquisition or erection of the one hundredth
Unencumbered Tower and after each one hundredth Unencumbered Tower thereafter.


22.5

Environmental Claims

   

The Borrower shall promptly upon becoming aware of the same, inform the Agent in
writing of –


22.5.1

any Environmental Claim against it or any other member of the Group which is
current, pending or threatened; and

    22.5.2

any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against it or any member of
the Group, where the claim, if determined against that member of the Group, has
or is reasonably likely to result in a Material Adverse Change.


22.6

Net1 SA

   

The Borrower shall ensure that, as soon as reasonably possible (but in any event
within five Business Days) after the Financial Indebtedness in respect of which
the shares held by Net1 SA in the Borrower have already been pledged to, amongst
others, the Lender, is fully and finally discharged –


22.6.1

Net1 SA accedes to and becomes bound as an Additional Cedent under the
Shareholders Guarantee, Cession and Pledge; and

    22.6.2

delivers all the documents set out in Annexure B (Obligors) to the Agent.


22.7

M4J

   

The Borrower shall, until the Discharge Date –


22.7.1

continue to control the dividend policy adopted and implemented by M4J; and

    22.7.2

remain the treasury company within the Group and shall ensure that all cash
balances in excess of ZAR10,000,000 held by M4J will be Distributed to the
Borrower on a weekly basis.


22.8

Employment of Dunn


--------------------------------------------------------------------------------

59

If, at any time after the Signature Date, Dunn's contract of employment with the
Borrower is terminated, the Borrower shall procure that Dunn is, within ninety
days of his departure, replaced by a suitably qualified and experienced
candidate, to the satisfaction of the Agent.

22.9

Negative Pledge

   

In this clause 22.6, "Quasi-Security" means an arrangement or transaction
described in clause 22.9.2 below.


22.9.1

The Borrower shall not (and the Borrower shall procure that no member of the
Group does and M4J does not) create or permit to subsist any Security over any
of its assets without the prior written consent of the Agent.

    22.9.2

The Borrower shall not –


22.9.2.1

sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by any other member of the Group;

    22.9.2.2

sell, transfer or otherwise dispose of any of its receivables on recourse terms;

    22.9.2.3

enter into or permit to subsist any title retention arrangement;

    22.9.2.4

enter into or permit to subsist any arrangement under which money or the benefit
of a bank or other account may be applied, set-off or made subject to a
combination of accounts; or

    22.9.2.5

enter into or permit to subsist any other preferential arrangement having a
similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

22.9.3

Paragraphs 22.9.1 and 22.9.2 above do not apply to any Security or (as the case
may be) Quasi-Security listed below –


22.9.3.1

any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances;

    22.9.3.2

any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any member of the Group;

    22.9.3.3

any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after the Signature Date if –


--------------------------------------------------------------------------------

60

22.9.3.3.1

the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

    22.9.3.3.2

the principal amount secured has not been increased in contemplation of, or
since the acquisition of that asset by a member of the Group; and

    22.9.3.3.3

the Security or Quasi-Security is removed or discharged within six months of the
date of acquisition of such asset;


22.9.3.4

any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the Signature Date, where the Security or
Quasi-Security is created prior to the date on which that company becomes a
member of the Group, if –


22.9.3.4.1

the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

    22.9.3.4.2

the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

    22.9.3.4.3

the Security or Quasi-Security is removed or discharged within six months of
that company becoming a member of the Group;


22.9.3.5

any Security or Quasi-Security entered into pursuant to any Finance Document;

    22.9.3.6

any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Group in the ordinary course of
trading and on the supplier's standard or usual terms and not arising as a
result of any default or omissions by any member of the Group; or

    22.9.3.7

any Security or Quasi-Security in respect of a Permitted Financial Indebtedness
(as defined in clause 22.18.2 (Financial Indebtedness) below).


22.10

Disposals


22.10.1

Except as permitted under clause 22.10.2, the Borrower shall procure that no
Obligor or member of the Group shall enter into a single transaction or a series
of transactions (whether related or not) and whether voluntary or involuntary to
sell, lease, transfer or otherwise Dispose of any whether voluntary or
involuntary to sell, lease, transfer or otherwise Dispose of any asset.

    22.10.2

Subject to clauses 8.3 (Material Disposal) and 8.6 (Mandatory Prepayment –
Disposal Proceeds) above, clause 22.10.1 above does not apply to any Disposal
made by the Borrower –


--------------------------------------------------------------------------------

61

22.10.2.1

on an arms' length basis provided that –


22.10.2.1.1

the Borrower is not in breach of the Financial Covenants immediately preceding
the closing date for such Disposal and is reasonably expected to comply with the
Financial Covenants for a period of twelve Months thereafter until the Discharge
Date;

    22.10.2.1.2

no Default or Event of Default has occurred or is continuing or would result
from such Disposal; or


22.10.2.2

with the prior written consent of the Agent.


22.11

Acquisitions


22.11.1

Except as permitted under Clause 22.11.2 below, the Borrower shall ensure that
no Obligor shall acquire or subscribe for shares or other ownership interests in
or securities of any company or other person, or acquire any business, assets or
incorporate any company or other person.

    22.11.2

Clause 22.11.1 above does not apply to any acquisitions –


22.11.2.1

of businesses or undertakings on an arms' length basis provided that –


22.11.2.1.1

the Borrower is not in breach of the Financial Covenants immediately preceding
the closing date for such acquisition and is reasonably expected to comply with
the Financial Covenants for a period of twelve Months thereafter until the
Discharge Date;

    22.11.2.1.2

no Default or Event of Default has occurred or is continuing or would result
from any acquisition;

    22.11.2.1.3

the target of any such acquisition has (i) traded for at least twelve Months and
(ii) generated a positive EBITDA (being earnings before interest, tax,
depreciation, amortisation and impairment charges and positive cash flows
(calculated, in the case of earnings before interest, tax, depreciation,
amortisation and impairment charges, on a pro forma standalone basis)), for the
twelve month period ending on the most recent month-end prior to the closing
date for that acquisition (or, if not ascertainable, for the financial year of
that company, business or undertaking most recently ended prior to the closing
date for such acquisition); or


22.11.2.2

with the prior written consent of the Agent.


--------------------------------------------------------------------------------

62

22.12

Distributions


22.12.1

The Borrower shall not make any Distributions for the period from the Signature
Date to the Final Repayment Date.

    22.12.2

Clause 22.12.1 above does not apply to –


22.12.2.1

a Permitted Distribution; or

    22.12.2.2

any Distribution made with the prior written consent of the Agent.


22.13

Merger


22.13.1

The Borrower shall not enter into any amalgamation, demerger, merger or
corporate reconstruction.

    22.13.2

Clause 22.13.1 above does not apply to –


22.13.2.1

any sale, lease, transfer or other disposal permitted pursuant to clause 22.10
(Disposals); or

    22.13.2.2

effected with the prior written consent of the Agent.


22.14

Constitutional Documents

   

The Borrower shall ensure that no material change is made to its constitutional
documents without the prior written consent of the Agent.

    22.15

Change of Business

   

The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower or any other member of the Group taken as
a whole from that carried on at the Signature Date.

    22.16

Loans or Credit


22.16.1

Except as permitted under clause 22.16.2 below, the Borrower shall not be a
creditor in respect of any Financial Indebtedness.

    22.16.2

Clause 22.16.1 above does not apply to –


22.16.2.1

any loan made by the Borrower to another Obligor or M4J where –


22.16.2.1.1

the Borrower's claim in respect of such loan ranks in priority to other
Financial Indebtedness (save for that incurred under the Finance Documents)
incurred by such Obligor or M4J;


--------------------------------------------------------------------------------

63

22.16.2.1.2

such loan is subordinated to the claims of the Finance Parties under the Finance
Documents, in form and substance satisfactory to the Agent; and

    22.16.2.1.3

the Borrower has provided Security over such loan claims to the Finance Parties;


22.16.2.2

loans or credit to any other members of the Group (other than Speckpack) which,
in the aggregate, do not exceed ZAR25,000,000; or

    22.16.2.3

loans or credit expressly permitted in writing by the Lender.


22.17

No Guarantees or Indemnities


22.17.1

Except as permitted under clause 22.17.2 below, the Borrower incur or allow to
remain outstanding any guarantee in respect of any obligation of any person.

    22.17.2

Clause 22.17.1 does not apply to a guarantee which is –


22.17.2.1

given in respect of a Permitted Financial Indebtedness (as defined in clause
22.18.2 below); or

    22.17.2.2

given with the prior written consent of the Agent.


22.18

Financial Indebtedness


22.18.1

Except as permitted under clause 22.18.2.4 below, the Borrower shall not (and
the Borrower shall procure that M4J does not) incur or allow to remain
outstanding any Financial Indebtedness.

    22.18.2

Clause 22.18.1 above does not apply to Financial Indebtedness ("Permitted
Financial Indebtedness") –


22.18.2.1

the Existing Financial Indebtedness and any future general short term Financial
Indebtedness made available to the Borrower and/or M4J by the Lender or any of
its Affiliates which, in the aggregate, does not exceed ZAR10,000,000 for the
duration of this Agreement;

    22.18.2.2

made available to the Borrower and/or M4J;


22.18.2.3

made available to the Borrower by any other member of the Group and/or any
Shareholder where such loan is subordinated to the claims of the Finance Parties
under the Finance Documents, in form and substance satisfactory to the Agent; or

    22.18.2.4

incurred with the prior written consent of the Agent.


22.19

Auditors


--------------------------------------------------------------------------------

64

22.19.1

Subject to clause 22.19.2 below, the Borrower shall not (and the Borrower shall
ensure that no other member of the Group will) change its auditor without the
prior written consent of the Agent.

    22.19.2

It is noted that Stein Baltsoucos and Associates is, at the Signature Date, the
auditor of the Group. The Borrower shall ensure that, no later than thirty days
after delivery of its annual financial statements for the period ending June
2018 in accordance with clause 20.1.1.1 (Information Undertakings), it changes
its auditor to one of the firms falling within the definition of "Auditor".


22.20

Insurance


22.20.1

The Borrower shall (and the Borrower shall ensure that each other Obligor will)
maintain insurances on and in relation to its business and assets against those
risks and to the extent as is usual for companies carrying on the same or
substantially similar business.

    22.20.2

All insurances must be with reputable independent insurance companies or
underwriters.


22.21

Material Subsidiaries


22.21.1

The Borrower shall ensure that until the Discharge Date the aggregate
contribution of the Guarantors represents not less than 90% of (i) the EBITDA of
the Group and (ii) the Asset Value of the Group and/or (iii) gross turnover of
the Group, calculated on a consolidated basis.

    22.21.2

If, at any time after the Signature Date -


22.21.2.1

it is demonstrated by reference to consolidated financial statements of the
Borrower that that any investee company is a Material Subsidiary; or

    22.21.2.2

any investee company otherwise is or becomes a Material Subsidiary,


22.21.3

then the Borrower shall promptly and in any event within ten Business Days of
the delivery of those financial statements procure that any member of the Group
that holds the shares, claims and/or loan accounts of that Material Subsidiary
becomes an Obligor and delivers to the Agent, each document set out in Annexure
B (Obligor Security).


23

EVENTS OF DEFAULT

   

Each of the events or circumstances set out in this clause 23 is an Event of
Default (save for clause 23.15 (Acceleration)).


--------------------------------------------------------------------------------

65

23.1

Non-payment

   

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place and in the currency in which it is expressed to be
payable unless –


23.1.1

its failure to pay is caused by –


23.1.1.1

administrative or technical error; or

    23.1.1.2

a Disruption Event; and


23.1.2

payment is made within –


23.1.2.1

(in the case of clause 23.1.1 above) three Business Days of its due date; or

    23.1.2.2

(in the case of clause 23.1.1.2 above) three Business Days of its due date.


23.2

Financial Covenants

   

Subject to clause 21.3 (Equity Cure), any requirement of clause 21 (Financial
Covenants) is not satisfied.


23.3

Other Obligations


23.3.1

The Borrower does not comply with any provision of the Finance Documents (other
than those referred to in clause 23.1 (Non-Payment) and clause 23.2 (Financial
Covenants)).

    23.3.2

No Event of Default under clause 23.3.1 above will occur if the failure to
comply is capable of remedy and is remedied ten Business Days' of the earlier of
(i) the Agent giving notice to the Borrower and (ii) the Borrower becoming aware
of the failure to comply.


23.4

Misrepresentation

   

Any representation or statement made or deemed to be made by or on behalf of any
Obligor in the Finance Documents or any other document delivered by or on behalf
of any Obligor under or in connection with any Finance Document is or proves to
have been incorrect or misleading in any material respect when made or deemed to
be made.

    23.5

Cross Default


23.5.1

Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.


--------------------------------------------------------------------------------

66

23.5.2

Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

    23.5.3

Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

    23.5.4

Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

    23.5.5

No Event of Default will occur under this clause 23.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs 23.5.1 to 23.5.5 above is less than ZAR25,000,000 (or its equivalent
in any other currency or currencies).


23.6

Insolvency


23.6.1

A member of the Group is or is deemed by any authority or legislation to be –


23.6.1.1

unable or admits inability to pay its debts as they fall due;

    23.6.1.2

suspends making payments on any of its debts; or

    23.6.1.3

by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness.


23.6.2

A member of the Group is or is deemed by any authority or legislation to be
'Financially Distressed' (as defined in the Companies Act).

    23.6.3

The value of the assets of any member of the Group is less than its liabilities
(taking into account contingent liabilities).

    23.6.4

A moratorium is declared in respect of any indebtedness of any member of the
Group.


23.7

Insolvency and Business Rescue Proceedings


23.7.1

Any corporate action, legal proceedings or other procedure or step is taken in
relation to –


23.7.1.1

the suspension of payments, a moratorium of any indebtedness, liquidation,
winding-up, dissolution, administration, business rescue or reorganisation (by
way of voluntary arrangement, scheme of arrangement or otherwise) of any member
of the Group other than a solvent liquidation or reorganisation of any member of
the Group;


--------------------------------------------------------------------------------

67

23.7.1.2

a composition, compromise, assignment or arrangement with any creditor of any
member of the Group;

    23.7.1.3

the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the Group other than the Borrower), receiver, administrative
receiver, administrator, compulsory manager, business rescue practitioner or
other similar officer in respect of any member of the Group or any of its
assets; or

    23.7.1.4

enforcement of any Security over any assets of any member of the Group,

or any analogous procedure or step is taken in any jurisdiction. This clause
23.7 shall not apply to any winding-up petition which is frivolous or vexatious
and is discharged, stayed or dismissed within ten days of commencement.

23.7.2

A meeting is proposed or convened by the directors of any member of the Group, a
resolution is proposed or passed, application is made or an order is applied for
or granted, to authorise the entry into or implementation of any business rescue
proceedings (or any similar proceedings) in respect of any member of the Group
or any analogous procedure or step is taken in any jurisdiction.


23.8

Creditors' Process

   

Any expropriation, attachment, sequestration, implementation of any business
rescue plan, distress or execution affects any asset or assets of a member of
the Group having an aggregate value of ZAR5,000,000 (or its equivalent in any
other currency or currencies) and is not discharged within ten days.

    23.9

Unlawfulness

   

It is or becomes unlawful for any Obligor to perform any of its obligations
under the Finance Documents.

    23.10

Cessation of Business

   

Any member of the Group suspends or ceases to carry on (or threatens to suspend
or cease to carry on) all or a material part of its business.

    23.11

Audit Qualification

   

The auditors of the Group qualify the audited annual consolidated financial
statements of the Borrower.


--------------------------------------------------------------------------------

68

23.12

Expropriation


23.12.1

The authority or ability of any member of the Group to conduct its business is
limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, compulsory acquisition, intervention, restriction or other
action by or on behalf of any governmental, regulatory or other authority or
other person.

    23.12.2

By the authority of any governmental, regulatory or other authority or other
person –


23.12.2.1

the management of any member of the Group is wholly or substantially replaced;
or

    23.12.2.2

all or a majority of the shares of a member of the Group or the whole or any
part of its assets or revenues is seized, expropriated or compulsorily acquired.


23.13

Repudiation

   

Any Obligor repudiates a Finance Document or purports to repudiate a Finance
Document or evidences an intention to repudiate a Finance Document.

    23.14

Material Adverse Change

   

Any event or circumstance occurs which the Lender reasonably believe has or is
reasonably likely to result in a Material Adverse Change.

    23.15

Acceleration

   

On and at any time after the occurrence of an Event of Default the Agent may,
and shall if so directed by the Lender, by notice to the Borrower –


23.15.1

cancel all or any part of the Commitment whereupon they shall immediately be
cancelled;

    23.15.2

declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

    23.15.3

declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Lender; and/or

    23.15.4

exercise or direct the Debt Guarantor to exercise any or all of its rights,
remedies, powers or discretions under the Security Agreements


24

CHANGES TO THE PARTIES


24.1

Cessions and Delegations by the Finance Parties


--------------------------------------------------------------------------------

69

24.1.1

Subject to this clause 24, the Lender may, without the consent of the Borrower,
cede and/or delegate (a "Transfer") any or all of its rights and/or obligations
under this Agreement and/or under any other Finance Document to another bank or
financial institution or to a trust, fund or other entity which is regularly
engaged in or established for the purpose of making, purchasing or investing in
loans, securities or other financial assets (a "New Lender"). The Borrower
consents to any splitting of claims which may arise as a result of a Transfer
permitted by this Agreement.

    24.1.2

Other than as provided for under this Agreement and/or any other Finance
Document, no other Finance Party (other than the Lender) may, without the prior
written consent of the Lender cede and/or delegate any or all of its rights
and/or obligations under this Agreement and/or under any other Finance Document.


24.2

Cessions and Delegations by the Borrower

   

The Borrower may not, without the prior written consent of the Agent, cede any
of its rights or delegate any of its obligations under the Finance Documents.


25

ROLE OF THE AGENT


25.1

Appointment of the Agent


25.1.1

Each other Finance Party appoints the Agent to act as its agent under and in
connection with the Finance Documents.

    25.1.2

Each other Finance Party authorises the Agent to perform the duties, obligations
and responsibilities and exercise the rights, powers, authorities and
discretions specifically given to the Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.


25.2

Instructions


25.2.1

The Agent shall unless a contrary indication appears in a Finance Document,
exercise or refrain from exercising any right, power, authority or discretion
vested in it as Agent in accordance with any instructions given to it by the
Lender and not be liable for any act (or omission) if it acts (or refrains from
acting) in accordance with this clause 25.2.1.

    25.2.2

The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Lender as to whether, and in what manner, it should
exercise or refrain from exercising any right, power, authority or discretion.
The Agent may refrain from acting unless and until it receives any such
instructions or clarification that it has requested.


--------------------------------------------------------------------------------

70

25.2.3

Unless a contrary indication appears in a Finance Document, any instructions
given to the Agent by the Lender shall override any conflicting instructions
given by any other Parties and will be binding on all Finance Parties.

    25.2.4

The Agent may refrain from acting in accordance with any instructions of the
Lender until it has received any indemnification and/or security that it may in
its discretion require (which may be greater in extent than that contained in
the Finance Documents and which may include payment in advance) for any cost,
loss or liability which it may incur in complying with those instructions.

    25.2.5

In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lender.

    25.2.6

The Agent is not authorised to act on behalf of the Lender (without first
obtaining the Lender's consent) in any legal or arbitration proceedings relating
to any Finance Document.


25.3

Duties of the Agent


25.3.1

The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

    25.3.2

Subject to clause 25.3 below, the Agent shall forward to a Party the original or
a copy of any document which is delivered to the Agent for that Party by any
other Party as soon as reasonably practicable after having received that
original or copy document as the case may be.

    25.3.3

Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

    25.3.4

If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

    25.3.5

If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent) under this
Agreement it shall promptly notify the other Finance Parties.

    25.3.6

The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no other shall be implied).


--------------------------------------------------------------------------------

71

25.4

No Fiduciary Duties


25.4.1

Nothing in any Finance Document constitutes the Agent as a trustee or fiduciary
of any other person.

    25.4.2

The Agent shall not be bound to account to the Lender for any sum or the profit
element of any sum received by it for its own account.


25.5

Business with the Group

   

The Agent may accept deposits from, lend money to and generally engage in any
kind of banking or other business with any member of the Group.

    25.6

Rights and Discretions of the Agent


25.6.1

The Agent may –


25.6.1.1

rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

    25.6.1.2

assume that –


25.6.1.2.1

any instructions received by it from the Lender are duly given in accordance
with the terms of the Finance Documents; and

    25.6.1.2.2

unless it has received notice of revocation, that those instructions have not
been revoked; and


25.6.1.3

rely on a certificate from any person –


25.6.1.3.1

as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

    25.6.1.3.2

to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of clause
25.6.1.3.1 above, may assume the truth and accuracy of that certificate.

25.6.2

The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lender) that –


25.6.2.1

no Default has occurred (unless it has actual knowledge of a Default arising
under clause 22.1 (Non-payment)); and

    25.6.2.2

any right, power, authority or discretion vested in any Party or the Lender has
not been exercised.


--------------------------------------------------------------------------------

72

25.6.3

The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

    25.6.4

Without prejudice to the generality of clause 25.6.3 above or clause 25.6.5
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lender) if the Agent in its reasonable opinion deems this to
be necessary.

    25.6.5

The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

    25.6.6

The Agent may act in relation to the Finance Documents through its officers,
employees and agents.

    25.6.7

Unless a Finance Document expressly provides otherwise, the Agent may disclose
to any other Party any information it reasonably believes it has received as
agent under this Agreement.

    25.6.8

Notwithstanding any other provision of any Finance Document to the contrary, the
Agent is not obliged to do or omit to do anything if it would, or might in its
reasonable opinion, constitute a breach of any law or regulation or a breach of
a fiduciary duty or duty of confidentiality.

    25.6.9

Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.


25.7

Responsibility for Documentation

   

The Agent is not responsible or liable for –


25.7.1

the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent (in that capacity), the Borrower or any other
person in connection with any Finance Document or the transactions contemplated
in the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document; or


--------------------------------------------------------------------------------

73

25.7.2

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

    25.7.3

any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.


25.8

No Duty to Monitor

   

The Agent shall not be bound to enquire –


25.8.1

whether or not any Default has occurred;

    25.8.2

as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

    25.8.3

whether any other event specified in any Finance Document has occurred.


25.9

Exclusion of Liability


25.9.1

Without limiting clause 25.9.2 below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent), the Agent will not be liable for –


25.9.1.1

any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever or arising as a result of taking or not taking any action
under or in connection with any Finance Document unless directly caused by its
gross negligence or wilful misconduct;

    25.9.1.2

exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document, other than by reason of its gross
negligence or wilful misconduct; or

    25.9.1.3

without prejudice to the generality of clauses 25.9.1.1 and 25.9.1.2 above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (including, without limitation, for negligence or any other category
of liability whatsoever but not including any claim based on the fraud of the
Agent) arising as a result of –


25.9.1.3.1

any act, event or circumstance not reasonably within its control; or

    25.9.1.3.2

the general risks of investment in, or the holding of assets in, any
jurisdiction, including (in each case and without limitation) such damages,
costs, losses,diminution in value or liability arising as a result of
nationalisation, expropriation or other governmental actions; any regulation,
currency restriction, devaluation or fluctuation; market conditions affecting
the execution or settlement of transactions or the value of assets (including
any Disruption Event), breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.


--------------------------------------------------------------------------------

74

25.9.2

No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of the Agent may rely on this clause subject to clause 2.3 (Third party rights).

    25.9.3

The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.


25.9.4

Nothing in this Agreement shall oblige the Agent to carry out –


25.9.4.1

any 'know your customer' or other checks in relation to any person – or

    25.9.4.2

any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for the Lender or for any Affiliate of the Lender,

on behalf of the Lender and the Lender confirms to the Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Agent.

25.9.5

Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's liability, any liability of the Agent arising under or in connection
with any Finance Document shall be limited to the amount of actual loss which
has been suffered (as determined by reference to the date of default of the
Agent or, if later, the date on which the loss arises as a result of such
default) but without reference to any special conditions or circumstances known
to the Agent at any time which increase the amount of that loss. In no event
shall the Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent has been advised of the
possibility of such loss or damages.


--------------------------------------------------------------------------------

75

25.10

Finance Parties' Indemnity to the Agent

   

Each Finance Party shall indemnify the Agent, within three Business Days of
demand, against, and pay to the Agent, any cost, loss or liability (including,
without limitation, for negligence or any other category of liability
whatsoever) incurred by the Agent (otherwise than by reason of the Agent's gross
negligence or wilful misconduct) (or, in the case of any cost, loss or liability
pursuant to clause 28.9 (Disruption to Payment Systems etc.) notwithstanding the
Agent's negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) in
acting as Agent under the Finance Documents (unless the Agent has been
reimbursed by the Borrower pursuant to a Finance Document).

    25.11

Resignation of the Agent


25.11.1

The Agent may resign and appoint one of its Affiliates acting through an office
in South Africa as successor by giving notice to the Lender and the Borrower.

    25.11.2

Alternatively, the Agent may resign by giving thirty days' notice to the Lender
and the Borrower, in which case the Lender (after consultation with the
Borrower) may appoint a successor Agent.

    25.11.3

If the Lender has not appointed a successor Agent in accordance with clause
25.11.2 above within thirty days after notice of resignation was given, the
retiring Agent (after consultation with the Borrower) may appoint a successor
Agent (acting through an office in South Africa).

    25.11.4

If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under clause 25.11.3 above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this clause 25 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent's
normal fee rates and those amendments will bind the Parties.

    25.11.5

The retiring Agent shall, at its own cost make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents. The Borrower shall, within three Business Days of
demand, reimburse the retiring Agent for the amount of all costs and expenses
(including legal fees) properly incurred by it in making available such
documents and records and providing such assistance.


--------------------------------------------------------------------------------

76

25.11.6

The Agent's resignation notice shall only take effect upon the appointment of a
successor.

    25.11.7

Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under clause 25.11.5 above) but shall remain entitled to the benefit
of clause 16.3 (Indemnity to the Agent) and this clause 25 (and any agency fees
for the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

    25.11.8

After consultation with the Borrower, the Lender may, by notice to the Agent,
require it to resign in accordance with clause 25.11.2 above. In this event, the
Agent shall resign in accordance with clause 25.11.2 above.


25.12

Confidentiality


25.12.1

In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

    25.12.2

If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.


25.13

Relationship with the Lender


25.13.1

The Agent may treat the person shown in its records as Lender at the opening of
business (in the place of the Agent's principal office as notified to the
Finance Parties from time to time) as the –


25.13.1.1

entitled to or liable for any payment due under any Finance Document on that
day; and

    25.13.1.2

entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days prior notice from the
Lender to the contrary in accordance with the terms of this Agreement.

--------------------------------------------------------------------------------

77

25.13.2

The Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to the Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under clause 30.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address,
department and officer by the Lender for the purposes of clause 30.2 (Addresses)
and clause 30.6.3 (Electronic communication) and the Agent shall be entitled to
treat such person as the person entitled to receive all such notices,
communications, information and documents as though that person were the Lender.


25.14

Credit Appraisal by the Lender

   

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, the Lender confirms
to the Agent that it has been, and will continue to be, solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document including but not limited to –


25.14.1

the financial condition, status and nature of each member of the Group;

    25.14.2

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

    25.14.3

whether the Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

    25.14.4

the adequacy, accuracy or completeness of any information provided by the Agent,
any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.


25.15

Agent's Management Time

   

Any amount payable to the Agent under clause 16.3 (Indemnity to the Agent),
clause 17 (Costs and expenses) and clause 25.10 (Finance Parties' indemnity to
the Agent) shall include the cost of utilising the Agent's management time or
other resources and will be calculated on the basis of such reasonable daily or
hourly rates as the Agent may notify to the Borrower and the Lender, and is in
addition to any fee paid or payable to the Agent under clause 12 (Fees).


--------------------------------------------------------------------------------

78

25.16

Deduction from Amounts payable by the Agent

   

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

    25.17

Role of Reference Banks


25.17.1

No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

    25.17.2

No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

    25.17.3

No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this clause 25.17 subject to clause
2.3 (Third party rights).


25.18

Third Party Reference Banks

   

A Reference Bank which is not a Party may rely on clause 25.17 (Role of
Reference Banks), clause 34.2 (Exceptions) and clause 36 (Confidentiality of
Funding Rates and Reference Bank Quotations) subject to clause 2.3 (Third party
rights).


26

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

   

No provision of this Agreement will –


26.1

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

    26.2

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or


--------------------------------------------------------------------------------

79

26.3

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.


27

SHARING AMONG THE FINANCE PARTIES


27.1

Payments to Finance Parties

   

If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from the Borrower other than in accordance with clause 27 (Payment
mechanics) (a "Recovered Amount") and applies that amount to a payment due under
the Finance Documents then –


27.1.1

the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

    27.1.2

the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
clause 28 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

    27.1.3

the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount ("Sharing Payment") equal to such receipt or
recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with clause 28.5 (Partial payments).


27.2

Redistribution of Payments

   

The Agent shall treat the Sharing Payment as if it had been paid by the Borrower
and distribute it between the Finance Parties (other than the Recovering Finance
Party) (the "Sharing Finance Parties") in accordance with clause 28.5 (Partial
payments) towards the obligations of the Borrower to the Sharing Finance
Parties.


27.3

Recovering Finance Party's Rights


27.3.1

On a distribution by the Agent under clause 27.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from the Borrower, as between
the Borrower and the Recovering Finance Party, an amount of the Recovered Amount
equal to the Sharing Payment will be treated as not having been paid by the
Borrower.

    27.3.2

If and to the extent that the Recovering Finance Party is not able to rely on
its rights under clause 27.3.1 above, the Borrower shall be liable to the
Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.


--------------------------------------------------------------------------------

80

27.4

Reversal of Redistribution

   

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then –


27.4.1

each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the "Redistributed Amount"); and

    27.4.2

as between the Borrower and each relevant Sharing Finance Party, an amount equal
to the relevant Redistributed Amount will be treated as not having been paid by
the Borrower.


27.5

Exceptions


27.5.1

This clause 27 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this clause, have a valid and
enforceable claim against the Borrower.

    27.5.2

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if –


27.5.2.1

it notified that other Finance Party of the legal or arbitration proceedings;
and

    27.5.2.2

that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.


28

PAYMENT MECHANICS


28.1

Payments to the Agent


28.1.1

On each date on which the Borrower or the Lender is required to make a payment
under a Finance Document, the Borrower or the Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) in ZAR for value by no later than 12h00 (Johannesburg time) on the due
date and in such funds specified by the Agent by way of a funds flow annexure or
otherwise.

    28.1.2

Payment shall be made to such account in South Africa with such bank as the
Agent specifies.


28.2

Distributions by the Agent


--------------------------------------------------------------------------------

81

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to clause 28.3 (Distributions to the Borrower) and clause 28.4
(Clawback and pm-funding) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement to such account as that Party may notify to the Agent by not less than
five Business Days' notice with a bank in South Africa in writing.

    28.3

Distributions to the Borrower

   

The Agent may (with the consent of the Borrower or in accordance with clause 29
(Set- off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

    28.4

Clawback and Pre-Funding


28.4.1

Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

    28.4.2

Unless clause 28.4.1 applies, if the Agent pays an amount to another Party and
it proves to be the case that the Agent had not actually received that amount,
then the Party to whom that amount (or the proceeds of any related exchange
contract) was paid by the Agent shall on demand refund the same to the Agent
together with interest on that amount from the date of payment to the date of
receipt by the Agent, calculated by the Agent to reflect its cost of funds.

    28.4.3

If the Agent has notified the Lender that it is willing to make available
amounts for the account of the Borrower before receiving funds from the Lender
then if and to the extent that the Agent does so but it proves to be the case
that it does not then receive funds from the Lender in respect of a sum which it
paid to the Borrower –


28.4.3.1

the Agent shall notify the Borrower and the Borrower shall on demand refund that
sum to the Agent; and

    28.4.3.2

the Lender or, if the Lender fails to do so, the Borrower, shall on demand pay
to the Agent the amount (as certified by the Agent) which will indemnify the
Agent against any funding cost incurred by it as a result of paying out that sum
before receiving those funds from the Lender.


--------------------------------------------------------------------------------

82

28.5

Partial Payments


28.5.1

If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Agent shall apply that payment towards the obligations of the Borrower under the
Finance Documents in the following order –


28.5.1.1

first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent under the Finance Documents;

    28.5.1.2

secondly, in or towards payment pro rata of any accrued interest, fees, Break
Costs or commission due but unpaid under this Agreement;

    28.5.1.3

thirdly, in or towards payment of any principal due but unpaid under this
Agreement; and

    28.5.1.4

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.


28.5.2

The Agent shall, if so directed by the Lender, vary the order set out in clauses
28.5.1.2 to 28.5.1.4 above.

    28.5.3

Clauses 28.5.1 and 28.5.2 above will override any appropriation made by the
Borrower.


28.6

No Set-Off by Borrower

   

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.


28.7

Business Days


28.7.1

In the event that the day for performance of any obligation to be performed in
terms of any Finance Document should fall on a day which is not a Business Day,
the relevant day for performance shall be the succeeding Business Day.

    28.7.2

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.


28.8

Currency of Account


28.8.1

Subject to clauses 28.8.2 and 28.8.3 below, ZAR is the currency of account and
payment for any sum due from the Borrower under any Finance Document.


--------------------------------------------------------------------------------

83

28.8.2

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

    28.8.3

Any amount expressed to be payable in a currency other than ZAR shall be paid in
that other currency.


28.9

Disruption to Payment Systems

   

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower that a Disruption Event has
occurred –


28.9.1

the Agent may, and shall if requested to do so by the Borrower, consult with the
Borrower with a view to agreeing with the Borrower such changes to the operation
or administration of the Facilities as the Agent may deem necessary in the
circumstances;

    28.9.2

the Agent shall not be obliged to consult with the Borrower in relation to any
changes mentioned in clause 28.9.1 above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

    28.9.3

the Agent shall consult with the Finance Parties in relation to any changes
mentioned in clause 28.9.1 above but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

    28.9.4

any such changes agreed upon by the Agent (acting on the instruction of the
Lender) and the Borrower shall (whether or not it is finally determined that a
Disruption Event has occurred) be binding upon the Parties as an amendment to
(or, as the case may be, waiver of) the terms of the Finance Documents
notwithstanding the provisions of clause 34 (Amendments and waivers);

    28.9.5

the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this clause 28.9; and

    28.9.6

the Agent shall notify the Finance Parties of all changes agreed pursuant to
clause 28.9.4 above.


29

SET-OFF

   

A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.


--------------------------------------------------------------------------------

84

30

NOTICES


30.1

Communications in Writing

   

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax, email
or letter.


30.2

Addresses

   

The address, email address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
the Finance Documents is –


30.2.1 in the case of the Borrower –       Physical address: 23/25 Commerce
Crescent           Kramerville           2031         Fax number: xxx        
Email address: xxx         Attention: Dave Smaldon;       30.2.2 in the case of
the Lender –       Physical address: 14th Floor, 1 Merchant Place           1
Fredman Drive           Sandton           2196         Fax number: xxx        
Email address: xxx           xxx           xxx           xxx         Attention:
Head of Transaction Management: Investment Banking; and       30.2.3 in the case
of the Agent –       Physical address: 14th Floor, 1 Merchant Place


--------------------------------------------------------------------------------


    1 Fredman Drive           Sandton         

2196   

        Fax number: xxx         Email address: xxx         Attention: Theresa
Rheeder;       30.2.4 in the case of the Debt Guarantor –       Physical
address: 3rd Floor, 200 on Main           Corner of Main and Bowwood Roads      
    Claremont         

7708  

        Fax number: xxx         Email Address: xxx         Attention: The
Managing Director,

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days' notice.

30.3

Domicilia


30.3.1

Each of the Parties chooses its physical address provided under or in connection
with clause 30.2 (Addresses) as its domicilium citandi et executandi at which
documents in legal proceedings in connection with this Agreement or any other
Finance Document may be served.

    30.3.2

Any Party may by written notice to the other Parties change its domicilium from
time to time to another address, not being a post office box or a poste
restante, in South Africa, provided that any such change shall only be effective
on the fourteenth day after deemed receipt of the notice by the other Parties
pursuant to clause 30.4 (Delivery).


30.4

Delivery


30.4.1

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective when received
by the recipient and, unless the contrary is proved, shall be deemed to be
received –

    30.4.1.1

if by way of email, be deemed to have been received on the date of transmission;


--------------------------------------------------------------------------------

86

30.4.1.2

if by way of fax, be deemed to have been received on the first Business Day
following the date of transmission provided that the fax is received in legible
form;

    30.4.1.3

if delivered by hand, be deemed to have been received at the time of delivery;
and

    30.4.1.4

if by way of courier service, be deemed to have been received on the seventh
Business Day following the date of such sending,

   

and if a particular department or officer is specified as part of its address
details provided under clause 30.2 (Addresses) above, if addressed to that
department or officer.


30.4.2

Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's address details provided under clause 30.2 (Addresses) above (or any
substitute department or officer as the Agent shall specify for this purpose).

    30.4.3

All notices from or to the Borrower shall be sent through the Agent.

    30.4.4

Any communication or document which becomes effective, in accordance with
clauses 30.4.1 to 30.4.1.4 above, after 17h00 in the place of receipt shall be
deemed only to become effective on the following day.


30.5

Notification of Address, Email Address and Fax Number

   

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to clause 30.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.


30.6

Electronic Communication


30.6.1

The Parties confirm that any communication to be made under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means (including without limitation, by way of posting to a secure website).

    30.6.2

The Parties agree that –


30.6.2.1

they will notify the other Parties in writing of any information required to
enable the transmission of information by electronic means; and

    30.6.2.2

they will notify the other Parties in writing of any change to their address or
any other such information supplied by them by not less than five Business Days'
notice.


--------------------------------------------------------------------------------

87

30.6.3

Any electronic communication as specified in clause 30.6.1 above made between
any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

    30.6.4

Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this clause 30.6.


30.7

English Language

   

Any notice or other document given under or in connection with any Finance
Document must be in English.


31

CALCULATIONS AND CERTIFICATES


31.1

Accounts

   

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

    31.2

Certificates and Determinations

   

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, prima facie evidence
of the matters to which it relates.

    31.3

Day Count Convention

   

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days (irrespective of whether the year in question is
a leap year).


32

PARTIAL INVALIDITY

   

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid, unenforceable or inoperable in any respect under any law of any
jurisdiction, neither the legality, validity, enforceability or operation of the
remaining provisions nor the legality, validity, enforceability or operation of
such provision under the law of any other jurisdiction will in any way be
affected or impaired. The term "inoperable" in this clause 32 shall include,
without limitation, inoperable by way of suspension or cancellation.


--------------------------------------------------------------------------------

88

33

REMEDIES AND WAIVERS

   

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document or other document or other
indulgence shall operate as a waiver, nor shall any single or partial exercise
of any right or remedy otherwise affect any of that Party's rights in terms of
or arising from any Finance Document or estop such Party from enforcing, at any
time and without notice, strict and punctual compliance with each and every
provision or term of any Finance Document. No consent to any waiver or novation
of a Party's rights in terms of or arising from any Finance Document shall be
effective unless it is in writing. No single or partial exercise of any right or
remedy shall prevent any further or other exercise or the exercise of any other
right or remedy. The rights and remedies provided in each Finance Document are
cumulative and not exclusive of any rights or remedies provided by law.

    34

AMENDMENTS AND WAIVERS


34.1

Required Consents


34.1.1

Subject to clause 34.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Lender and the Borrower and any
such amendment or waiver will be binding on all Parties.

    34.1.2

The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this clause.

    34.1.3

No amendment or waiver contemplated by this clause 34 shall be of any force or
effect unless in writing and signed by or on behalf of the relevant Parties.


34.2

Exceptions


34.2.1

Subject to clause 34.3 (Replacement of Screen Rate) an amendment or waiver of
any term of any Finance Document that has the effect of changing or which
relates to –


34.2.1.1

this clause 34;

    34.2.1.2

a change to the date of payment of any amount under the Finance Documents;

    34.2.1.3

a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

    34.2.1.4

an extension of the Availability Period or any requirement that a cancellation
of tall or any portion of the Commitment reduces the Commitment of the Lender
under the Facility;

    34.2.1.5

a change to the Borrower;


--------------------------------------------------------------------------------

89

34.2.1.6

any provision which expressly requires the consent of the Lender; and

    34.2.1.7

the nature and scope of clause 2.3 (Finance Parties' Rights and Obligations),
clause 4.1 (Purpose), clause 6.1 (Delivery of a Utilisation Request), clause 8.1
(Illegality), clause 8.2 (Change of Control), clause 8.13 (Restrictions), clause
14.3 (Tax Indemnity), clause 15 (Increased Costs), clause 24 (Changes to the
Parties), clause 27 (Sharing among the Finance Parties), this clause 34, the
governing law of any Finance Document, clause 42 (Governing Law) or clause 43
(Jurisdiction),

shall not be made without the prior consent of the Lender.

34.2.2

An amendment or waiver which relates to the rights or obligations of the Agent
(in its capacity as such) may not be effected without the consent of the Agent.


34.3

Replacement of Screen Rate

   

Subject to clause 34.2.2 (Exceptions), if the Screen Rate is not available for
ZAR, any amendment or waiver which relates to providing for another benchmark
rate to apply in relation to ZAR in place of that Screen Rate (or which relates
to aligning any provision of a Finance Document to the use of that benchmark
rate) may be made with the consent of the Agent (on behalf of the Lender) and
the Borrower.


35

CONFIDENTIAL INFORMATION


35.1

Confidential Information

   

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by clause 35.2
(Disclosure of Confidential Information), and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.

    35.2

Disclosure of Confidential Information

   

Any Finance Party may disclose –


35.2.1

to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and other
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this clause 35.2.1 is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;


--------------------------------------------------------------------------------

90

35.2.2

to any other person –


35.2.2.1

to (or through) whom it Transfers (or may potentially Transfer) all or any of
its rights and obligations under one or more Finance Documents or which succeeds
(or which may potentially succeed) it as Agent and in each case, to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;

    35.2.2.2

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation or other credit participation in
relation to, or any other transaction under which payments are to be made or may
be made by reference to, one or more Finance Documents and/or the Borrower and
to any of that person's Affiliates, Related Funds, Representatives and
professional advisers;

    35.2.2.3

appointed by any Finance Party or by a person to whom clauses 35.2.2.1 or
35.2.2.2 above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf, (including,
without limitation, any person appointed under clause 25.13.1.2 of clause 25.13
(Relationship with the Lender));

    35.2.2.4

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in clause 35.2.2.1
or 35.2.2.2 above;

    35.2.2.5

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

    35.2.2.6

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

    35.2.2.7

who is a Party; or

    35.2.2.8

with the consent of the Borrower; in each case, such Confidential Information as
that Finance Party shall consider appropriate if—


35.2.2.8.1

in relation to clauses 35.2.2.1, 35.2.2.2 and 35.2.2.3 above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;


--------------------------------------------------------------------------------

91

35.2.2.8.2

in relation to clause 35.2.2.4 above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information; and

    35.2.2.8.3

in relation to clauses 35.2.2.5, 35.2.2.6 and 35.2.2.7 above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances; and


35.2.3

to any person appointed by that Finance Party or by a person to whom clause
35.2.2.1 or 35.2.2.2 above applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this clause 35.2.3 if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party; and

    35.2.4

to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Borrower if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price- sensitive information.


35.3

Entire Agreement

   

This clause 35 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

    35.4

Inside Information

   

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.


--------------------------------------------------------------------------------

92

35.5

Notification of Disclosure

   

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower –


35.5.1

of the circumstances of any disclosure of Confidential Information made pursuant
to clause 35.2.2.5 (Disclosure of Confidential Information) except where such
disclosure is made to any of the persons referred to in that clause during the
ordinary course of its supervisory or regulatory function; and

    35.5.2

upon becoming aware that Confidential Information has been disclosed in breach
of this clause 35.


35.6

Continuing Obligations

   

The obligations in this clause 35 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve months
from the earlier of –


35.6.1

the date on which all amounts payable by the Borrower under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

    35.6.2

the date on which such Finance Party otherwise ceases to be a Finance Party.


36

CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATION


36.1

Confidentiality and Disclosure


36.1.1

The Agent and the Borrower agree to keep each Funding Rate and, in the case of
the Agent, each Reference Bank Quotation confidential and not to disclose it to
anyone, save to the extent permitted by clause 36.1.2, 36.1.3 and 36.1.4 below.

    36.1.2

The Agent may disclose –


36.1.2.1

any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the Borrower pursuant to clause 9.6 (Notification of rates of
interest); and

    36.1.2.2

any Funding Rate or any Reference Bank Quotation to any person appointed by it
to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Provider or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Reference Bank, as the case may be.


--------------------------------------------------------------------------------

93

36.1.3

The Agent may disclose any Funding Rate or any Reference Bank Quotation, and the
Borrower may disclose any Funding Rate, to –


36.1.3.1

any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this clause 36.1.3.1 is informed in writing of its confidential nature and that
it may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

    36.1.3.2

any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate or Reference Bank Quotation is to be given is informed in writing
of its confidential nature and that it may be price-sensitive information expect
that there shall be no requirement to so inform if, in the opinion of the Agent
or the Borrower, as the case may be, it is not practicable to do so in the
circumstances.

    36.1.3.3

any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigation, proceedings or disputes if the person to whom that Funding Rate
or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the Borrower, as the case may be, it is not practicable to do so in the
circumstances; and

    36.1.3.4

any person with the consent of the relevant Lender or Reference Bank, as the
case may be.


36.1.4

The Agent's obligations in this clause 35 relating to Reference Bank Quotations
are without prejudice to its obligations to make notifications under clause 9.6
(Notification of rates of interest) provided that (other than pursuant to clause
36.1.3.1 above) the Agent shall not include the details of any individual
Reference Bank Quotation as part of any such notification.


--------------------------------------------------------------------------------

94

36.2

Related Obligations


36.2.1

The Agent and the Borrower acknowledge that each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) is or may be price-sensitive
information and that its use may be regulated or prohibited by applicable
legislation including, securities law relating to insider dealing and market
abuse and the Agent and the Borrower undertake not to sue any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.

    36.2.2

The Agent and the Borrower agree (to the extent permitted by law and regulation)
to inform the relevant Lender or Reference Bank, as the case may be –


36.2.2.1

of the circumstances of any disclosure made pursuant to clause 36.1.3.2
(Confidentiality and disclosure) except where such disclosure is made to any of
the persons referred to in that clause during the ordinary course of its
supervisory or regulatory function; and

    36.2.2.2

upon becoming aware that any information has been disclosed in breach of this
clause 36.


36.3

No Event of Default

   

No Event of Default will occur under clause 23.3 (Other obligations) by reason
only of the Borrower's failure to comply with this clause 36.


37

RENUNCIATION OF BENEFITS

   

The Borrower renounces, to the extent permitted under applicable law, the
benefits of each of the legal exceptions of excussion, division, revision of
accounts, no value received, errore calculi, non causa debiti, non numeratae
pecuniae and cession of actions, and declares that it understands the meaning of
each such legal exception and the effect of such renunciation.

    38

COUNTERPARTS

   

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

    39

WAIVER OF IMMUNITY

   

The Borrower waives generally all immunity it or its assets or revenues may
otherwise have in any jurisdiction, including immunity in respect of –


--------------------------------------------------------------------------------

95

39.1.1

the giving of any relief by way of an interdict or order for specific
performance or for the recovery of assets or revenues; and

    39.1.2

the issue of any process against its assets or revenues for the enforcement of a
judgment or, in an action in rem, for the arrest, detention or sale of any of
its assets and revenues.


40

SOLE AGREEMENT

   

The Finance Documents constitute the sole record of the agreement between the
Parties in regard to the subject matter thereof.

    41

NO IMPLIED TERMS

   

No Party shall be bound by any express or implied term, representation,
warranty, promise or the like, not recorded in any Finance Document in regard to
the subject matter thereof.

    42

GOVERNING LAW

   

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by South African law.

    43

JURISDICTION


43.1

The Parties hereby irrevocably and unconditionally consent to the non-exclusive
jurisdiction of the High Court of South Africa, Gauteng Local Division,
Johannesburg (or any successor to that division) in regard to all matters
arising from the Finance Documents (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a "Dispute").

    43.2

The Parties agree that the courts of South Africa are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

    43.3

Notwithstanding clause 43.1 above, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.


--------------------------------------------------------------------------------


SIGNED at Sandton on 28 June 2018       For and on behalf of   DNI-4PL CONTRACTS
PROPRIETARY   LIMITED           /s/ A. J. Dunn   Signature       A. J. Dunn  
Name of Signatory       CEO   Designation of Signatory


--------------------------------------------------------------------------------


SIGNED at Cape Town on 07 June 2018       For and on behalf of   K2018318388
(SOUTH AFRICA) (RF)   PROPRIETARY LIMITED           /s/ Rozanne Kamalie  
Signature       Rozanne Kamalie   Name of Signatory       Director   Designation
of Signatory


--------------------------------------------------------------------------------


SIGNED at Sandton on 28 June 2018       For and on behalf of   FIRSTRAND BANK
LIMITED (ACTING   THROUGH ITS RAND MERCHANT BANK   DIVISION) (as Agent)        
  /s/ Robert Leon   Signature       Robert Leon   Name of Signatory      
Authorised   Designation of Signatory               /s/ Jon Chowthee   Signature
      Jon Chowthee   Name of Signatory       Authorised   Designation of
Signatory


--------------------------------------------------------------------------------


SIGNED at SANDTON on 28 June 2018       For and on behalf of   FIRSTRAND BANK
LIMITED (ACTING   THROUGH ITS RAND MERCHANT BANK   DIVISION) (as Lender)        
  /s/ Robert Leon   Signature       Robert Leon   Name of Signatory      
Authorised   Designation of Signatory               /s/ Jon Chowthee   Signature
      Jon Chowthee   Name of Signatory       Authorised   Designation of
Signatory


--------------------------------------------------------------------------------

Annexure A

CONDITIONS PRECEDENT

1

BORROWER


1.1

A copy of the constitutional documents of the Borrower and each Original
Guarantor.

    1.2

A copy of a resolution of the board of directors of the Borrower, the Debt
Guarantor, M4J, each member of the Consortium and each Original Guarantor –


1.2.1

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

    1.2.2

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

    1.2.3

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, a Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.


1.3

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2 above.

    1.4

A copy of a resolution duly passed by the holders of the issued shares of the
Borrower, M4J, each member of the Consortium, the Debt Guarantor and each
Original Guarantor (to the extent applicable) authorising it, inter alia, for
all purposes required under sections 44 and/or 45, to provide the "financial
assistance" that may arise as a result of its entry into the Finance Documents
to which it is a party.


2

OPINIONS

   

Legal opinion by legal counsel appointed by –


2.1

the Lender, in respect of the legality, validity and enforceability of the
Finance Documents in the jurisdiction to which they are subject; and

    2.2

the Borrower, in respect of the capacity and authority of the Obligors under
South African law to enter into and perform its obligations under the Finance
Documents.


3

OTHER DOCUMENTS AND EVIDENCE


3.1

A disclosure schedule in relation to the Group setting out existing
indebtedness, encumbrances, litigation (including environmental actual and
anticipated claims), industrial action, and other necessary disclosures.


--------------------------------------------------------------------------------


3.2

Evidence to the satisfaction of the Agent that all Insurances are in place and
are on risk.

    3.3

A copy of any other Authorisation, approval or other document, opinion or
assurance which the Lender considers to be necessary (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the legality, validity
and enforceability of any Finance Document.

    3.4

Evidence to the satisfaction of the Agent that all amounts owing to the Lender
under the agreement entitled "Intraday Bridge Loan Facility Agreement" concluded
between the Lender, AJD and Richmark have been settled in full.


4

FINANCE DOCUMENTS

   

Each duly executed –


4.1

Finance Document save for the Finance documents contemplated in accordance with
the provisions of clause 22.21 (Material Subsidiaries); and

    4.2

Security Structure Document.


5

SECURITY

   

To the extent that any assets in respect of which Security is, in terms of the
Finance Documents, required to be given in favour of the Debt Guarantor, is
subject to a security interest in favour of another person ("Encumbered Asset"),
evidence to the satisfaction of the Lender that the Encumbered Assets have been
or will be released.

    6

CREDIT APPROVAL

   

The Lender has received all internal approvals other than credit approval in
respect of the Commitment to enter into and perform its obligations under and in
terms of each Finance Documents.

    7

KNOW YOUR CUSTOMER REQUIREMENTS

   

Such documentation and other evidence as is reasonably requested by the Finance
Parties to carry out and be satisfied that it has complied with all necessary
know your customer or similar identification procedures under applicable laws
and regulations (including the Financial Intelligence Centre Act, 2001) pursuant
to the transactions contemplated in the Finance Documents.

    8

CONFIRMATIONS

   

A certificate of the Borrower and each Original Guarantor, duly signed by a
director confirming that, as at the Fulfilment Date -


--------------------------------------------------------------------------------


8.1

no Material Adverse Change has occurred since the Signature Date;

    8.2

no Event of Default has occurred and no Default has occurred and is continuing
since the Signature Date; and

    8.3

the representations and warranties in the Agreement are true in all material
respects.


--------------------------------------------------------------------------------

Annexure B

OBLIGOR SECURITY

1

OBLIGORS


1.1

A copy of the constitutional documents of the Obligors (other than the Borrower
and Original Guarantors).

    1.2

A copy of a resolution of the board of directors of the Obligors (other than the
Borrower and the Original Guarantors) –


1.2.1

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

    1.2.2

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

    1.2.3

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, a Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.


1.3

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2 above.

    1.4

A copy of a resolution duly passed by the holders of the issued shares of each
Obligor (to the extent applicable) authorising it, inter alia, for all purposes
required under sections 44 and/or 45, to provide the "financial assistance" that
may arise as a result of its entry into the Finance Documents to which it is a
party.


2

OPINIONS

   

Legal opinion by legal counsel appointed by –


2.1

the Lender, in respect of the legality, validity and enforceability of the
Finance Documents to which each Obligor (other than the Borrower and the
Original Guarantor) is party, in the jurisdiction to which they are subject; and

    2.2

the Borrower, in respect of the capacity and authority of each Obligor (other
than the Borrower and the Original Guarantor) under South African law to enter
into and perform its obligations under the applicable Finance Documents.


--------------------------------------------------------------------------------


3

OTHER DOCUMENTS AND EVIDENCE


3.1

Evidence to the satisfaction of the Agent that all documents and evidence
require to be delivered under the Security Documents by any applicable Obligor
have been delivered in form and substance satisfactory to the Agent;

    3.2

A copy of any other Authorisation, approval or other document, opinion or
assurance which the Lender considers to be necessary (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the legality, validity
and enforceability of any Finance Document.


4

FINANCE DOCUMENTS

   

Each duly executed Finance Document by each applicable Obligor in form and
substance satisfactory to the Agent.

    5

KNOW YOUR CUSTOMER REQUIREMENTS

   

Such documentation and other evidence as is reasonably requested by the Finance
Parties to carry out and be satisfied that it has complied with all necessary
know your customer or similar identification procedures under applicable laws
and regulations (including the Financial Intelligence Centre Act, 2001) pursuant
to the transactions contemplated in the Finance Documents.

    6

CONFIRMATIONS

   

A certificate of the applicable Obligors, duly signed by a Director of that
Obligor confirming that, as at the date of satisfaction of the conditions
subsequent –


6.1

no Material Adverse Change has occurred since the Signature Date;

    6.2

no Event of Default has occurred and no Default has occurred and is continuing
since the Signature Date; and

    6.3

the representations and warranties in the Agreement are true in all material
respects.


--------------------------------------------------------------------------------

Annexure C

FORM OF UTILISATION REQUEST

From DNI-4PL Contracts Proprietary Limited

To             FirstRand Bank Limited (acting through its Rand Merchant Bank
division) (as Agent)

Dated [ • ]

Dear Sirs

DNI-4PL CONTRACTS PROPRIETARY LIMITED – REVOLVING CREDIT FACILITY AGREEMENT
DATED [ • ] ("AGREEMENT")

1

We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

    2

We wish to borrow a Loan on the following terms –


Proposed Utilisation Date: [ • ] (or, if that is not a Business Day, the next  
Business Day)     Amount: ZAR[ • ] or, if less, the Available Facility


3

We confirm that each condition specified in clause 4.2 (Further conditions
precedent) of the Agreement is satisfied on the date of this Utilisation
Request.

    4

In accordance with the requirements of clause 5.1.3 of the Agreement, we attach
hereto a Compliance Certificate.

    5

The proceeds of this Loan should be credited to the following bank account –


Bank: [ • ]     Account name: [ • ]     Account number: [ • ]     Branch code: [
• ]     Reference: [ • ]


5.

This Utilisation Request is irrevocable.

Yours faithfully

___________________________
authorised signatory for:
DNI-4PL Contracts Proprietary Limited

--------------------------------------------------------------------------------

Annexure D

FORM OF COMPLIANCE CERTIFICATE

To           FirstRand Bank Limited (acting through its Rand Merchant Bank
division) as Agent From DNI-4PL Contracts Proprietary Limited

Dated [ • ]

Dear Sirs

DNI-4PL CONTRACTS PROPRIETARY LIMITED – REVOLVING CREDIT FACILITY AGREEMENT
DATED [ ] ("AGREEMENT")

1

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

    2

This Compliance Certificate is in respect of [insert measurement date]
("Measurement Date"), pursuant to clause [ • ] of the Agreement.

    3

We confirm that in respect of the Measurement Date –


As Calculated Covenant Compliance
(Yes/No) Net Senior Debt to
EBITDA Net Senior Interest to
EBITDA Gross Senior Debt to
EBITDA Ratio


      authorised signatory for:   authorised signatory for: [ • ]   [ • ]
Director of DNI-4PL Contracts   Director of DNI-4PL Contracts Proprietary
Limited   Proprietary Limited       [insert applicable  

certification language]


--------------------------------------------------------------------------------

Annexure E

FORM OF IRREVOCABLE LETTER OF UNDERTAKING

To:        FirstRand Bank Limited (acting through its Rand Merchant Bank
division) as Agent

Date [ • ]

Dear Sirs

1

We refer to the revolving facility agreement dated [ ] between, inter alios,
DNI-4PL Contracts Proprietary Limited ("Borrower") and the Agent pursuant to
which, inter alia, the Facility (as defined therein) is made available to the
Borrower ("Facility Agreement").

    2

Words and expressions defined in the Facility Agreement, unless expressly
defined in this letter, have the same meaning in this letter.

    3

M4Jam Proprietary Limited (the "Company") confirms that its directors have been
provided with a draft of the Facility Agreement.

    4

The Company hereby irrevocably undertakes in favour of the Lender to –


4.1

ensure that the Borrower –


4.1.1

continues to control the dividend policy adopted and implemented by Company;

    4.1.2

remains the treasury company within the Group;


4.2

pay all cash balances in excess of ZAR[ ] held by the Company as a Distribution
to the Borrower on a weekly basis;

    4.3

except as permitted under clause [20.18] of the Facility Agreement, not be a
debtor of the Borrower in respect of any Financial Indebtedness;

    4.4

except as permitted under clause [20.20] of the Facility Agreement, not incur or
allow to remain outstanding any Financial Indebtedness;

    4.5

not create or permit to subsist any Security over any of its assets without the
prior written consent of the Agent.


5

No variation or amendment hereof shall be valid unless in writing.

    6

The undertakings given in this undertaking shall be governed by the law of South
Africa.

Yours faithfully

_____________________________________________
For and on behalf of:
M4Jam Proprietary Limited

--------------------------------------------------------------------------------

Annexure F

DISCLOSURE SCHEDULE

--------------------------------------------------------------------------------